Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 1 of 89
 **NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO AUGUST 2, 2021




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


 * * * * * * * * * * * * * * * * * * * *
                                       *
 UNITED STATES OF AMERICA              *
                                       *          20-cr-06-01-PB
              v.                       *          February 24, 2021
                                       *          10:05 a.m.
     CHRISTOPHER CANTWELL              *
                                       *
 * * * * * * * * * * * * * * * * * * * *


                   TRANSCRIPT OF SENTENCING HEARING
               BEFORE THE HONORABLE PAUL J. BARBADORO


 APPEARANCES:


 For the Government:           John S. Davis, AUSA
                               Anna Z. Krasinski, AUSA
                               U.S. Attorney's Office



 For the Defendant:            Jeffrey Levin, Esq.
                               Eric Wolpin, Esq.
                               Federal Defenders Office



 Probation:                    Sean Buckley



 Court Reporter:               Susan M. Bateman, RPR, CRR
                               Official Court Reporter
                               United States District Court
                               55 Pleasant Street
                               Concord, NH 03301
                               603) 225-1453
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 2 of 89
                                                                              2


 1                         P R O C E E D I N G S

 2                 THE CLERK:     Court is in session and has for

 3    consideration a sentencing hearing in United States of America

 4    versus Christopher Cantwell, criminal case

 5    number 20-cr-6-1-PB.

 6                 THE COURT:     All right.     Here's how I intend to

 7    proceed.    I would like to first review the report with the

 8    defendant to make sure he's read it and understands it.             I

 9    want to determine the defendant's guideline sentencing range

10    in the absence of a departure or variance.           I then will

11    address departures and variances together.           I have certain

12    specific questions that I want to review with the parties, and

13    then I'll give them an opportunity to say anything else they

14    want to say.     I'll give the defendant an opportunity to speak.

15    I'll then rule on departures and variances and impose the

16    sentence I intend to impose.        All right?

17                 So let's start with the presentence report.

18                 Mr. Cantwell, I have a report for you that was

19    prepared originally on November 20th of 2020, and it was

20    revised on December 17th.        Have you seen that report?

21                 THE DEFENDANT:      I have.

22                 THE COURT:     Have you read it and discussed it with

23    your attorney?

24                 THE DEFENDANT:      I have.

25                 THE COURT:     Do you feel you understand it?
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 3 of 89
                                                                             3


 1                 THE DEFENDANT:      Yes.

 2                 THE COURT:     All right.    Thank you.     You can be

 3    seated.

 4                 Does the government dispute any of the facts or

 5    legal conclusions contained in the report?

 6                 MR. DAVIS:     No, your Honor.

 7                 THE COURT:     Is the defense pressing any objections

 8    to the facts and legal conclusions set forth in the report?

 9                 MR. WOLPIN:     No, your Honor.

10                 THE COURT:     I adopt the findings of fact and

11    conclusions of law set forth in the report which will be made

12    a part of the record under seal.

13                 I determine that the defendant's total offense

14    level in the absence of a departure or variance is 20 and his

15    Criminal History Category is III.         The guideline sentencing

16    range is 41 to 51 months.

17                 So the parties have filed detailed and helpful

18    memoranda that affect my sentencing judgment.            I've had a

19    chance to study those.       There are three specific issues that

20    have come up that I want to talk to the parties about.            So

21    there is an argument that the defense has that the defendant's

22    criminal history category overstates the seriousness of his

23    criminal history and that that warrants departure or variance.

24    I want to hear from the defense on that first and then hear

25    from the government.       So that will be the first issue I want
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 4 of 89
                                                                             4


 1    to take up.

 2                 The government has asserted in its papers that the

 3    fact that the threat was made against the victim's family

 4    member is a potential ground for an aggravating factor that I

 5    should consider in sentencing.         I want to hear your argument

 6    and the defense's response on that.

 7                 And then the matter that I need the most help on is

 8    with respect to the defendant's provocation argument and how

 9    that should affect this particular sentencing judgment, and I

10    want to focus on what I see -- and maybe there's a way to

11    reconcile it, but it seems to me that you -- the parties have

12    vastly different views about the events that immediately

13    preceded the conduct for which the defendant was convicted,

14    and I want to understand both parties' positions on that and

15    what your reactions are to the other party's take on the

16    sequencing of events because that can affect how I evaluate

17    the provocation argument that the defense is presenting.

18                 So I want to deal with those three things in that

19    order, and then I'll turn to the government and have it make

20    its argument for sentence and then the defense.            Then I'll

21    give Mr. Cantwell an opportunity to speak.

22                 Okay?    Everybody understand how we want to go

23    ahead?    Okay.   So let's start with the overrepresentation of

24    criminal history category argument.          I've read your papers.    I

25    think I understand your arguments, but if you want to add
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 5 of 89
                                                                              5


 1    anything to them, feel free to do that.

 2                 MR. WOLPIN:     Yes, your Honor.      Our argument stems

 3    from the fact that obviously we have a point based system that

 4    does its best to approximate prior past behavior through

 5    certain variables like length of sentence.           As discussed in

 6    what we filed, that gets I think more complicated in a time

 7    served scenario, because it becomes less evident that the

 8    sentence length imposed is truly a proxy for the seriousness

 9    of the offense.

10                 In this case there was a situation where Chris

11    appeared in court, left that day and left the state as

12    required, and that was simply the end of it.

13                 Whether a court in another sort of hypothetical

14    world where he was not held pretrial that appeared with no

15    days or ten days or five days or whatever it might have been

16    would have similarly reached a sentence as here, it is

17    unclear.

18                 THE COURT:     Let's make this concrete, okay?     So

19    let's start with -- which of the convictions are you arguing

20    aren't really dealt with in a way that's consistent with the

21    underlying purposes of the sentencing statute, and let's take

22    them one at a time and identify what points are assessed and

23    why you think those points produce overrepresentation.

24                 MR. WOLPIN:     Yes.   All right.

25                 So the points that are scored in this case only
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 6 of 89
                                                                                  6


 1    come from two incidents or two sets of conviction.              The first

 2    is a 2009, and I'm on page 15 of the PSR.

 3                 THE COURT:     Got it.     Paragraph 61?

 4                 MR. WOLPIN:     Correct.

 5                 And then paragraph 62, which is two points from a

 6    2017/2018.

 7                 In this situation -- this argument focuses on the

 8    last --

 9                 THE COURT:     So he gets one point based on 61 and

10    gets two points based on 62, but then he gets another two

11    points because of the supervision essentially that adds to

12    this offense while on supervision.

13                 MR. WOLPIN:     Correct.

14                 THE COURT:     All right.     And so what do you want to

15    say as to 61?

16                 MR. WOLPIN:     So as to 61, this becomes a question

17    of date.     It falls really right at that relatively arbitrary

18    ten-year mark.     So I understand there needs to be arbitrary

19    rules and timing and that is not illogical.             However, it does

20    lead to circumstances where if one has committed something

21    just a couple months before, it would count as zero as opposed

22    to one.

23                 THE COURT:     So what we're talking about is the

24    equivalent of a DUI charge?

25                 MR. WOLPIN:     Correct.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 7 of 89
                                                                               7


 1                 THE COURT:     And that was in 2009 and he was

 2    assessed one point for that.

 3                 MR. WOLPIN:     Correct.

 4                 THE COURT:     If the charge had occurred how much

 5    earlier would it be zero?

 6                 MR. WOLPIN:     Well, our argument would be this

 7    offense begins in June, ends in June of 2019.            So this would

 8    have been March.      So if this -- the conduct, your Honor, in

 9    our position predates the ten-year mark.            The conviction for

10    whatever reason took 16 months or so to actually be entered.

11                 So had this case simply resolved in a more

12    expeditious manner, our argument is this would have counted as

13    zero.

14                 THE COURT:     All right.       So your view is if it's

15    close to the ten-year cutoff, it meets it technically but not

16    practically because the conduct that gave rise to conviction

17    well predates the ten-year period and it seems to be just a

18    delay in processing the case which results in the conviction

19    being within the ten-year period and the one point therefore

20    is excessive.

21                 MR. WOLPIN:     Fair.    Yes.

22                 THE COURT:     Okay.    Got it.

23                 What do you want to say?          Do you agree that two

24    points is warranted based on 62?

25                 MR. WOLPIN:     Correct.    So how that sentence was
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 8 of 89
                                                                              8


 1    imposed, it imposed greater than 60 days of jail time.          This

 2    case began as a number of felonies, ultimately resolved as

 3    misdemeanor offenses with time served resolutions.

 4                 THE COURT:     These are the Charlottesville -- one of

 5    the Charlottesville convictions?

 6                 MR. WOLPIN:     There are two together that are

 7    misdemeanors charged from the same incident.

 8                 THE COURT:     Okay.

 9                 MR. WOLPIN:     And --

10                 THE COURT:     He gets points for one but not the

11    other because they occurred on the same day.

12                 MR. WOLPIN:     Because it's all the same, yes.     It

13    ultimately is.

14                 THE COURT:     The government points out he assaulted

15    two different people, each one resulted in a conviction, but

16    they don't count -- you don't double count the points.          You

17    just get two for that.

18                 MR. WOLPIN:     Correct.    And my understanding of what

19    these allegations were, it's a single spray of OC spray.

20    There were two people that were named as being sort of

21    affected by that and that's why there are two charges.          So it

22    truly is the same act even though there ended up being two

23    convictions.

24                 THE COURT:     Well, yeah, they are two distinct

25    victims -- you're saying that -- are you making the contention
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 9 of 89
                                                                           9


 1    that it was a single spray that hit two people?

 2                 MR. WOLPIN:     That's my understanding of the facts

 3    of that case, correct.

 4                 THE COURT:     Okay.   All right.     Got you.

 5                 MR. WOLPIN:     So from our position -- again, I

 6    understand why when this case started as a felony there may

 7    have been, you know, a detention --

 8                 THE COURT:     Let me just go back to this single

 9    spray issue.     Whether it was a single spray or not still would

10    only be two points for the two convictions, wouldn't it?

11                 MR. WOLPIN:     Yes.

12                 THE COURT:     So that point is like not determinative

13    of whether the two points is appropriate or not.

14                 MR. WOLPIN:     No.

15                 THE COURT:     Two points and only two points should

16    be assessed based on those two convictions under the guideline

17    whether it is a single spray or two distinct sprays that

18    occurred in close proximity to each other with no intervening

19    arrests, et cetera.

20                 MR. WOLPIN:     Yes.

21                 THE COURT:     Okay.   That's your position, but you

22    agree two points is the right assessment for that.

23                 MR. WOLPIN:     Correct.

24                 THE COURT:     Okay.   So you have a problem with the

25    two points based on the commission of the offense -- I want to
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 10 of 89
                                                                                   10


 1     say under supervision.       That's sort of a traditional way we

 2     talk about it.     What do you want to say about that?

 3                  MR. WOLPIN:    I want to say that -- in relation to

 4     this offense, yes.

 5                  So there was an unsupervised good behavior period

 6     which was imposed as part of a 2017 case.          That ends up

 7     causing what are misdemeanors to jump from what was originally

 8     two points to four points total for that offense.

 9                  THE COURT:    Wait, wait, wait.      I'm not

10     understanding you.      What do you mean?

11                  MR. WOLPIN:    So it starts as two points as noted in

12     the, sort of within that section on paragraph 62.               Then this

13     criminal justice sentence issue elevates that another two

14     points.    So we're at a total ultimately of four points that

15     originate, I understand originates from the criminal justice

16     sentence provision but ultimately stems back from that.

17                  THE COURT:    Well, it comes from the fact that while

18     he was under this period he committed the offenses of

19     conviction here, right?

20                  MR. WOLPIN:    Right.

21                  THE COURT:    So it's not like it changes a

22     misdemeanor to a felony.       It doesn't do that at all.         It's

23     basically if you're -- if you're being -- in the typical case

24     we have where you're being supervised -- if you commit a crime

25     while you're being supervised, you get extra points added on
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 11 of 89
                                                                             11


 1     because we need to be holding people who are supposed to be

 2     under special supervision terms to a greater responsibility to

 3     avoid criminal conduct.       And when they do it, it shows they're

 4     not being rehabilitated by the prior sentence and therefore

 5     justifies the imposition of more points.          That's the way I

 6     understand it works.       Is that -- my thinking of it

 7     incorrectly?

 8                  MR. WOLPIN:    No.

 9                  THE COURT:    Okay.    So that's what happened here,

10     and your point is that because he was not being formally

11     supervised by probation you think that it's improper to give

12     the two points.

13                  MR. WOLPIN:    I'm not arguing from a legal

14     standpoint that that is not what the guidelines call for.            I'm

15     arguing from a consideration of how the points are being --

16     reflecting the history, yes.        I think that unsupervised

17     conditions of supervision or nonsupervision, just good

18     behavior, are so routine and commonplace, don't have that

19     rehabilitative function with supervision, that I think it

20     stretches beyond -- even though technically within the rule it

21     stretches beyond two points and sort of ends up having a

22     significant impact beyond what I think that good behavior

23     period should reflect.

24                  THE COURT:    Okay.    I understand your argument.

25     Basically then you're saying treat -- don't treat -- don't
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 12 of 89
                                                                              12


 1     give him one, effectively give him one for what happened with

 2     the DUI of ten years ago.       Don't give him two.      And if he's

 3     left with that, he only has two points so he would be a II

 4     rather than a III, right?       That's your position?

 5                  MR. WOLPIN:    Yes.

 6                  THE COURT:    And did you want to say anything else

 7     about that?

 8                  MR. WOLPIN:    No, your Honor.

 9                  THE COURT:    All right.     What does the government

10     want to say in response?

11                  MR. DAVIS:    Your Honor, the standard is whether a

12     Criminal History Category of III substantially overrepresents

13     either the risk of recidivism or the seriousness of the

14     history.

15                  As we argued, the defendant cannot meet that burden

16     of showing substantial overrepresentation.          He's got five

17     criminal history points on this calculation.           As we argue,

18     there are seven criminal convictions that result in precisely

19     zero criminal history points.        Those are nonetheless

20     convictions and they bear on the seriousness of his offense

21     and certainly the seriousness of his criminal history, and the

22     recent ones --

23                  THE COURT:    The ones prior to 2009, the ones

24     reflected in paragraphs 56 through 60 are offenses that

25     occurred in 1997, 1998, and 2000, right?
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 13 of 89
                                                                          13


 1                  MR. DAVIS:    Yes.

 2                  THE COURT:    So they're a long time ago when he

 3     was --

 4                  MR. DAVIS:    They're old convictions, yes.

 5                  THE COURT:    They're old convictions for which he

 6     served a total of 45 days -- or no, he also did 60 on the

 7     criminal possession of a weapon.

 8                  MR. DAVIS:    Yes.

 9                  THE COURT:    So he did 60 on that and 45 days on the

10     operating under influence charge.

11                  MR. DAVIS:    Yes.

12                  THE COURT:    Okay.

13                  MR. DAVIS:    And two of them, your Honor, are much

14     more recent.     One of them is the -- one of the assaults and

15     batteries in Charlottesville.

16                  THE COURT:    Well, the defense agrees that he

17     deserves the two points for that.

18                  MR. DAVIS:    Right.    But the point is there is

19     another one that's a zero that does not result in more points.

20                  THE COURT:    Yeah, but the guidelines specifically

21     think about why you should not give points for those -- the

22     fact that there are two convictions why the guidelines

23     shouldn't give points.

24                  MR. DAVIS:    Right.

25                  THE COURT:    I don't have to accept his single spray
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 14 of 89
                                                                           14


 1     argument to say, oh, it was -- he shouldn't get an extra two

 2     points.

 3                  MR. DAVIS:    Right.

 4                  THE COURT:    Like if it were two sprays separated by

 5     half an hour during the course of this demonstration, it would

 6     still only be two points.

 7                  MR. DAVIS:    Yes.

 8                  THE COURT:    Okay.

 9                  MR. DAVIS:    Although it's even closer because under

10     4A1.1(e), if the assault and battery in Virginia was a "crime

11     of violence," then another point would be added, and the issue

12     there is that --

13                  THE COURT:    Why doesn't it qualify as a crime of

14     violence?

15                  MR. DAVIS:    Because it's not categorically a crime

16     of violence I don't think, and we're not saying that it is,

17     but it's close.     The only point being --

18                  THE COURT:    That's part of the fundamental

19     misjudgment by the United States Supreme Court to use a

20     categorical approach which restricts the power of a judge to

21     actually look at what happened.        I can't look at what happened

22     and say, oh, you should get points or not get points based on

23     what actually happened in the case.         I have to look at the

24     offense of conviction, and you're saying this offense of

25     conviction is not categorically a crime of violence even
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 15 of 89
                                                                             15


 1     though by its terms because it's an assault conviction you

 2     would think, oh, that's got to be a crime of violence, but it

 3     isn't and because we have to use this categorical approach I

 4     can't dig into the underlying circumstances.

 5                  MR. DAVIS:    And I'm not arguing that you should,

 6     your Honor.    I'm only saying this is a discretionary call on

 7     your part.    The defendant is asking for a departure.          The

 8     Court can assess anything and everything, and all the

 9     government is saying here is the defendant missed by a hair

10     getting another point because that was almost a crime of

11     violence.

12                  The question is whether this criminal history score

13     somehow substantially overrepresents his record or whether

14     he'll recidivate, and we're just saying there are a lot of

15     things here where he ekes out a no score.

16                  We also argue the Charlottesville misdemeanors are

17     not your ordinary misdemeanor.        There's the Unite the Right

18     rally.   There are guys driving from New Hampshire with an

19     armory of weapons, including guns and knives, who is in that

20     march and is in a confrontation.

21                  And, yes, he scrapes by with misdemeanor

22     convictions, only one of which counts, but that's another

23     consideration for the Court.        Are these misdemeanors that are

24     meaningless or are they misdemeanors that say something about

25     criminal intent or the likelihood of more crimes?
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 16 of 89
                                                                               16


 1                  THE COURT:    All right.     So you recognize that I

 2     can't do that in determining how many points to assess.

 3                  MR. DAVIS:    Correct, correct.

 4                  THE COURT:    But you're saying I can do it and

 5     should do it with respect to evaluating a request for a

 6     departure.

 7                  MR. DAVIS:    Yes.

 8                  THE COURT:    Okay.

 9                  Do you have some argument that I am not permitted

10     to do what the government says that he's asking me to do?

11                  MR. WOLPIN:    No.    I do think it is a broader

12     consideration of his record is sort of the version the Court

13     is looking at.

14                  THE COURT:    Okay.

15                  MR. WOLPIN:    I mean, this is not a categorical

16     issue because these are misdemeanors and they're not crimes of

17     violence because the penalty doesn't exceed one year.              So that

18     is not the sort of question that -- it would never have been a

19     crime of violence under the definition because they're just

20     misdemeanor offenses.

21                  I don't think the Court should be taking into

22     account the government's version of bringing guns.              There was

23     nothing that this charge related to.         There was no gun

24     involved.    There was no gun ever alleged to be involved.

25                  And so to sort of take that as some kind of bad
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 17 of 89
                                                                               17


 1     fact that changes the nature of the actual conviction and the

 2     actual conduct, I think that's unfair and that I would say is

 3     beyond the Court's consideration in looking at his record.

 4                  THE COURT:    I think what he's saying is this

 5     two-point assessment is technically a two-point assessment,

 6     but it's actually -- when you look at what he actually did,

 7     it's worse than two points.

 8                  So when you are looking at other convictions and

 9     saying that's not as bad as the guidelines suggest, you should

10     be able to consider that this particular conviction in the

11     government's view is worse than what the point level suggests

12     and therefore I should exercise my discretion to not depart

13     downward.

14                  To me what matters is he's close to the line

15     between a II and III, and I'm looking at whether -- in my mind

16     what weighs heavily when I decide on somebody's criminal

17     history and I exercise discretion about it, it's how has that

18     person been treated by the criminal justice system for the

19     offenses.

20                  So if people have not served substantial prison

21     time for offenses, then that's a factor that weighs in my

22     discretionary judgment as to when someone is close to the line

23     whether he looks more like a II than a III.           People who have

24     been exposed to the criminal justice system and have received

25     substantial prior sentences, in other words, where we try to
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 18 of 89
                                                                             18


 1     hold them to account and they still aren't deterred from their

 2     criminal conduct, that's a reason to be cautious about

 3     granting a close-to-the-line horizontal departure.

 4                  Cases where someone may have accumulated a number

 5     of convictions that technically move him from a II to a III

 6     but who hasn't served substantial prison sentences, has had

 7     less opportunity to have the ability of a sentence to deter

 8     him, to be tested.      So that's a factor that weighs

 9     significantly in my judgment on that.

10                  Did you want to say -- I was interrupting you,

11     counsel.     Did you want to go back and say anything more about

12     the criminal history category issues?

13                  MR. DAVIS:    I don't think so, Judge.

14                  THE COURT:    I've read your memorandum and I think I

15     understand your position.

16                  Okay.   Let's turn to your issue.        You point out

17     that the guidelines recognize that it can be an aggravating

18     factor in a threatening case if there's -- if a threat is

19     directed to a victim's family member as it was in this case.

20     I understand your point quite well.         I did want to give the

21     defendant an opportunity to respond to it.

22                  Did you want to say anything more about that?

23                  MR. DAVIS:    Only that we are not seeking an upward

24     departure.

25                  THE COURT:    But it's an aggravating factor.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 19 of 89
                                                                              19


 1                  MR. DAVIS:    Sure.

 2                  THE COURT:    That when I consider where to sentence

 3     him within whatever range I land at, or when I consider

 4     whether to vary downward, you're saying take that aggravating

 5     factor into account, right?        I think that's what you're

 6     saying.

 7                  MR. DAVIS:    Yes.

 8                  THE COURT:    Okay.    It is what it is.     It was a

 9     threat against the victim's family.         The guideline book

10     recognizes that is potentially an aggravating factor.           He's

11     not arguing for an upward variance, but it is a factor that I

12     feel that I would be inclined to take into account in

13     sentencing unless you can convince me that it's not something

14     that I should consider at all here.

15                  MR. WOLPIN:    I would say it fits within the nature

16     and circumstances of the offense for sure.          I think there are

17     some points to address around that issue, though.

18                  THE COURT:    You can do that -- if you want to do it

19     as a whole towards the end sort of like in this case

20     fortunately the victim's spouse was not informed of the

21     threat, so in that sense it wasn't quite as bad as it might

22     have been, you know, you can make those kind of totality of

23     circumstances arguments later.        But again, it is what it is.

24     It's a potential aggravating factor.         It's something I'm

25     inclined to take into account.        Legally you're not telling me
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 20 of 89
                                                                              20


 1     I can't do that.     You're saying consider it in the context of

 2     the entire case, Judge, and it won't be as big a factor as the

 3     government says it should be.

 4                  MR. WOLPIN:    Correct.

 5                  THE COURT:    Got it.     Okay.   Now let's get to the

 6     issue that I'm most confused about and maybe you can easily --

 7     it seems that you disagree fundamentally about what

 8     precipitated the criminal conduct by the defendant in this

 9     case.

10                  Your position is, as I understand it, this was a

11     long-standing plan to get dox on Vic Mackey and the defendant

12     had a long-standing plan to try to compel people to give him

13     dox on Vic Mackey, and that on the day that the particular

14     extortion and threats that occurred here occurred it was not

15     the victim who provoked the defendant.          It was the defendant

16     who before the victim did anything had posted a picture of the

17     defendant's family, where as I understand you seem to be

18     taking the position that's not the sequencing of the events;

19     that there was a decision by the victim to go on to

20     the Telegram site that the defendant was involved in, and that

21     it was that action that precipitated publication of the

22     blurred image and precipitated the discussion that you say led

23     to an implied threat against Peach, the defendant's

24     friend/wannabe girlfriend, and that that is what provoked the

25     extreme criminal behavior by the defendant.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 21 of 89
                                                                                21


 1                  So you think of it more as an extortionate plan

 2     that developed over a long period of time and that wasn't

 3     precipitated by some bad conduct by the victim, but that the

 4     immediate precipitating event was the victim happened to go on

 5     to a site he didn't know the defendant was associated with.

 6     The defendant had already posted an image of the victim's

 7     family.     The victim tried to deescalate matters, and it was

 8     the defendant who was aggravating the situation and that

 9     prompted the Peach conversation.

10                  Do you agree your version seems to be in conflict

11     with the defense version?

12                  MR. DAVIS:    Yes, I think the spirit of it is.         I

13     think we agree on a lot of facts but --

14                  THE COURT:    But it does seem to disagree about when

15     this first photo of the family was published.           You say it

16     occurred before the victim entered into the website that the

17     defendant was affiliated with.

18                  MR. DAVIS:    Right.

19                  THE COURT:    The defense doesn't expressly say

20     that's wrong but appears to describe an account that's

21     inconsistent with the one you describe.

22                  So it is your contention, is it not, that the

23     sequence -- what happened that day was, first, the picture,

24     the blurred picture was published.         Then the victim entered

25     the site.     Then the exchanges occurred.       The victim tried to
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 22 of 89
                                                                                   22


 1     deescalate.     The defendant refused to deescalate.            Then they

 2     had the discussion where Peach was mentioned.           Then the

 3     defendant made the threats that led to his conviction.

 4                  Have I got your view of the sequencing right?

 5                  MR. DAVIS:     Yes.   So the government doesn't know

 6     all of the facts -- it knows a few things.          What it knows is

 7     that the person known as Peach sent a message to Mr. Cantwell

 8     that's dated very early on June 15th of 2019, and what Peach

 9     is doing there is sending a query by someone else, it's not

10     clear who it is, but asking basically why did you take those

11     pictures of his family.

12                  And so it's clear that those pictures had been

13     posted.     People have seen them.     People know that Peach was

14     the person who was the source of those photos and people are

15     asking Peach questions.       And again, the date of the screenshot

16     that Peach sends to Mr. Cantwell was very early on June 15th.

17                  Now, is that screenshot accurate?         Do the dates

18     work out?     Is there --

19                  THE COURT:     I thought your memo did a pretty good

20     job of stating what I thought your version was.

21                  So what you've alleged on page 3 of your memorandum

22     is that the defendant began a campaign to unmask Vic Mackey in

23     late February.

24                  MR. DAVIS:     Correct.

25                  THE COURT:     And you post something that the
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 23 of 89
                                                                             23


 1     defendant said, and then you say that in March he threatened

 2     to dox the victim.

 3                  MR. DAVIS:    Directly, yes.

 4                  THE COURT:    And said:    When I do, it will all be

 5     because of Vic.

 6                  So you say this is a plan that is unfolding in

 7     February and March.

 8                  MR. DAVIS:    Yes.

 9                  THE COURT:    And you provide what you say are

10     supportive postings that document that.

11                  MR. DAVIS:    Correct.

12                  THE COURT:    You allege that -- you acknowledge that

13     there was this extreme I would call it a trolling campaign

14     against Mr. Cantwell's site by the Bowl Patrol.           They were

15     trying to disrupt his site during this period and that was

16     extraordinarily frustrating for him.         I don't think you

17     dispute the fact that the victim was involved in some way in

18     that campaign.     He was making calls.

19                  MR. DAVIS:    Yes.

20                  THE COURT:    But you allege that those calls had

21     largely ceased involving the victim and a substantial period

22     of time went by where there's no evidence that the trolling

23     behavior involved the victim and there's no evidence that it

24     was continuing at the same clip for a significant period of

25     time.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 24 of 89
                                                                           24


 1                  MR. DAVIS:    Correct.

 2                  THE COURT:    And so then we get to the dates in

 3     question, which is in June, and what I understand your memo to

 4     suggest is it was the defendant, not Mr. Lambert, who

 5     commenced hostility.      When first posted, the faces in the

 6     photos were apparently blurred.        Part of the defendant's plan

 7     to proceed incrementally with Mr. Lambert.          The defendant

 8     admitted to publicly posting the photograph in his exchange

 9     with Mr. Lambert the following day.

10                  MR. DAVIS:    Yes.

11                  THE COURT:    And that was all before Mr. Lambert

12     inadvertently went on to the site that Mr. Cantwell was

13     associated with.

14                  MR. DAVIS:    Well, the admission the defendant is

15     making is that in the course of the Telegram app

16     communications that are the subject matter of the case.

17                  THE COURT:    Yeah, but you're implying that the

18     posting predated --

19                  MR. DAVIS:    Yes.    But the posting itself -- because

20     of the Peach screenshot, the posting itself predated this

21     event.

22                  THE COURT:    Okay.    And I do remember seeing

23     exhibits to that effect at the trial.         I'm just asking you to

24     refresh my memory about exactly what your evidence is that

25     supports that contention.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 25 of 89
                                                                               25


 1                  MR. DAVIS:    If I may, your Honor?

 2                  THE COURT:    Yeah.    And I don't mind if both of you

 3     talk.     I'm more in the free-for-all category with these

 4     things.

 5                  MR. DAVIS:    Yes.    Judge, it's in document 123-4 and

 6     it starts with -- it's a screenshot.         It says June 15th.

 7                  THE COURT:    Yeah.

 8                  MR. DAVIS:    But the first time on it is 12:47 a.m.

 9     So it's very early on June 15th if that is correct, and

10     there's also a time difference because Peach may well be in

11     California at the time and there may be a three-hour

12     difference.

13                  THE COURT:    Would you read the exchange?

14                  MR. DAVIS:    Yes.    "Hello Katelyn.     So why did you

15     take pictures of those kids?"

16                  THE COURT:    Okay.    That's a communication to Peach

17     from someone we don't know?

18                  MR. DAVIS:    Correct.

19                  THE COURT:    At a particular time?

20                  MR. DAVIS:    Correct.

21                  THE COURT:    And you're saying that's evidence of

22     the fact that that image had been posted by that point?

23                  MR. DAVIS:    Correct.    And the defendant's statement

24     to Cheddarman in the Telegram app confirms that because the

25     defendant is the one who says:        The next time they won't be
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 26 of 89
                                                                             26


 1     blurred.

 2                  THE COURT:    Next time I post.      Okay.

 3                  MR. DAVIS:    And it's all sort of -- the victim

 4     doesn't know what he's talking about at that moment, right?

 5                  THE COURT:    Yeah.

 6                  MR. DAVIS:    And then when Mr. Cantwell provides --

 7                  THE COURT:    And then when does the victim log on to

 8     the site that Mr. Cantwell is associated with?

 9                  MR. DAVIS:    On the evening of June 15th.

10                  THE COURT:    So the exchange with Peach telling us

11     that the image had been posted by that point in your view

12     occurred early in the morning on the 15th?

13                  MR. DAVIS:    Yes.

14                  THE COURT:    And the entry into the Cantwell

15     affiliated Telegram site did not occur until the next day.

16                  MR. DAVIS:    Well, that same day.       But, yes, the

17     following evening, correct.

18                  THE COURT:    In the evening of that day.

19                  MR. DAVIS:    Yes.

20                  THE COURT:    Okay.    And then it was -- then when did

21     Mr. Cantwell post:      The next time I post that photo the faces

22     won't be blurred, and then you'll be going to start getting

23     unexpected visitors.

24                  When did he post that?       That says 4:45 according to

25     your --
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 27 of 89
                                                                                  27


 1                  MR. DAVIS:    He sent an unblurred photo as part of

 2     the Telegram exchange.       That's one of the photos that's part

 3     of the Telegram exchange.       So he actually showed it to the

 4     victim as part of the Telegram exchange.

 5                  He also posted it on his own podcast or whatever

 6     his group is called on the night of the 16th.

 7                  THE COURT:    When did Mr. Cantwell first communicate

 8     with the victim about the fact that he had gone on the

 9     Telegram app?

10                  MR. DAVIS:    At approximately 8:00 p.m.           It's the

11     first time on the Telegram app sequence.          It's June 15th.

12                  THE COURT:    Yeah.

13                  MR. DAVIS:    So the whole sequence begins on the

14     evening of June 15th.      I'm sorry, I'm not looking at the --

15                  THE COURT:    I don't have all the exhibits in front

16     of me, but am I understanding your position is that what

17     happened is the blurred image was posted, someone communicated

18     with Peach about why the image was being posted, much later

19     that day the victim enters the Telegram site, and following

20     that the defendant initiates communication with the victim and

21     the victim tries to deescalate by saying, hey, I don't want

22     anything to do with you, essentially, and then what followed

23     were the communications where Mr. Cantwell refused to

24     acquiesce in that approach, and that led to the Peach comment

25     which led to Mr. Cantwell engaging in the criminal act?
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 28 of 89
                                                                               28


 1     That's the sequencing of what you think is what happened on

 2     the 15th?

 3                  MR. DAVIS:    Yes, as supplemented by Mr. Cantwell's

 4     testimony at trial which did not fully explain the posting of

 5     the photo but did acknowledge that he was having two

 6     communications at once at various times with Peach, that he

 7     was talking to Peach and he may well have been getting

 8     additional photographs or getting photographs ready to use as

 9     part of his doxing campaign with the address of the victim.

10                  So this whole chrono, your Honor, stems from the

11     date stamp on the screenshot that Peach sent to Mr. Cantwell

12     because that's what we have and it says June 15th, and then it

13     says 12:47 a.m. on June 15th.

14                  But what seems clear beyond any doubt is that the

15     blurred photo had been posted by that time.           If that time is

16     accurate, the blurred photo had been posted because someone is

17     reaching out to Peach and asking her about it and she's

18     involved enough and engaged enough that she's sending that to

19     Mr. Cantwell immediately.

20                  THE COURT:    Okay.    All right.    So that's your view

21     about the sequencing of the event.

22                  Let me just hear from the defense about what's

23     wrong with the sequencing of the --

24                  MR. WOLPIN:    I do think there's a fundamental sort

25     of factual disagreement about the sequencing of the events.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 29 of 89
                                                                             29


 1                  It is correct that Peach sent this message to Chris

 2     that's attached to our sentencing memorandum that is from June

 3     15th.

 4                  There is no posting of a blurred photo --

 5                  THE COURT:    What time is reflected as the posting

 6     time?

 7                  MR. WOLPIN:    Morning.    Early morning on June 15th.

 8                  THE COURT:    All right.     And you don't disagree that

 9     the victim entered the Telegram site in the evening of the

10     15th?

11                  MR. WOLPIN:    Correct.

12                  THE COURT:    Okay.

13                  MR. WOLPIN:    Later Cheddar Mane joins this chat

14     group.   It's Cheddar Mane's joining of the chat group that

15     then prompts Chris to ask Peach for the photographs.            The

16     photographs are then blurred.        They are then posted -- our

17     sequence does not involve blurred photographs being posted

18     prior to the participation in this online chat between Cheddar

19     Mane and Chris.     That's the fundamental difference.

20                  THE COURT:    You're saying that Peach and the

21     defendant were communicating in the early morning of the 15th,

22     but they weren't communicating about a blurred image and no

23     blurred image had been posted as of that point?

24                  MR. WOLPIN:    No.    It was after joining the chat.

25     As the government noted, there was back and forth that
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 30 of 89
                                                                                30


 1     continued with Peach and Chris.        At that point is when he got

 2     the photos, blurred them, they went up, and then there's a

 3     reference to them within the chat.

 4                  So it is certainly our position that the

 5     photographs were not --

 6                  THE COURT:    When do you say the defendant posted

 7     the blurred image of the victim and his family?

 8                  MR. WOLPIN:    Once that Telegram -- again, I don't

 9     know the exact time, but once that Telegram interaction in

10     that chat group, or ultimately not a group but individual chat

11     occurred, it followed from that, not before.

12                  THE COURT:    Okay.    So that seems to be a

13     fundamental difference between you.         I know you argued

14     otherwise at the time of the trial, that's my recollection at

15     least, about when that blurred photo was posted.            You argued

16     that it was posted before the Telegram chat.           That's my -- the

17     exchange about the Telegram entry.

18                  If I'm misremembering that, you'll tell me, but you

19     had a sequence of exhibits that purported to support your view

20     of the timeline.     Those exhibits should be still available to

21     you.   You should still be able to get them and walk me through

22     them so that I can see the actual documents.

23                  Well, let's be clear.      Why is this relevant?     This

24     is relevant because you agree -- you acknowledge that the

25     sentencing guidelines recognize that provocation in a case
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 31 of 89
                                                                                31


 1     like this under certain circumstances can be a basis for a

 2     downward variance, right?

 3                  MR. DAVIS:    Yes.

 4                  THE COURT:    Okay.    So you understand they're

 5     asserting my client was provoked and you should vary downward

 6     because he was provoked.       And your response to that argument

 7     is to say, this wasn't provocation, Judge.          This was a

 8     long-standing plan that the defendant developed months before

 9     he committed the criminal acts to use threats to extort the

10     victim to give him dox on Vic Mackey.         And even on the day in

11     question it wasn't the victim who provoked, it was Mr.

12     Cantwell who was provoking by putting out that blurred image.

13                  That's your argument, isn't it?

14                  MR. DAVIS:    Yes.

15                  THE COURT:    Okay.    So I just want to be sure

16     factually, if you can support that, that I know exactly what

17     the sequence of evidence is.

18                  You say, he's got the facts wrong, Judge.          That's

19     not what happened.      There wasn't a long-standing plan to

20     provoke.    There was frustration, and, yes, he wanted Vic

21     Mackey's information, and, yes, he was mad at the victim, and

22     he thought Vic Mackey was leading the Bowl Patrol and that's

23     all he was saying in those early communications, and this

24     wasn't a plan -- a long-standing plan to extort by threat

25     information.     The defendant lost it, Judge, when his wannabe
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 32 of 89
                                                                            32


 1     girlfriend, Peach, was impliedly threatened, and that made him

 2     go over the line.

 3                  That's what you're saying happened, right?

 4                  MR. WOLPIN:    Yes.

 5                  THE COURT:    And those are two very different takes

 6     on the case because you would agree, would you not, that

 7     provocation is less compelling as a justification for a

 8     variance if the provocative act occurred months in the past,

 9     the defendant waits months and months and months and then

10     claims provocation when he acts improperly, and it's also not

11     appropriate to use provocation as a downward variance where

12     the defendant engages in a conduct that produces a response

13     that causes the defendant to be provoked.

14                  So understanding what's really happening with these

15     facts is important insofar as it bears on your argument for a

16     downward variance based on provocation.          That's why I'm

17     asking -- it may sound like, why is the Judge getting bogged

18     down on these little details?        Because you're each telling a

19     different story factually, so I need to know which one to

20     believe.

21                  MR. WOLPIN:    Your Honor, if I might, I hate to do

22     this, ask for a brief break.        I would like to take a look back

23     at some paperwork that we have in relation to this and make

24     sure that we're --

25                  THE COURT:    I would like the government to come
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 33 of 89
                                                                                 33


 1     forward with its exhibits and walk me through and show me

 2     sequentially why it is the government thinks the defendant's

 3     characterization of the case is wrong, and if you have

 4     evidence to support your characterization of the case, I'd

 5     like to see it.     Because my recollection is that this was an

 6     issue between you even during the trial that neither of you

 7     focused on in great depth, but it was something that I was

 8     aware of during the trial that you seem to have different

 9     views about the sequencing of the relevant events here.             And

10     because you're raising a provocation variance, it's important

11     for me to do the best I can and try to make sense of that

12     evidence when I evaluate your provocation variance.

13                  MR. DAVIS:    The only thing I would say about that,

14     Judge, is I don't think there's any disagreement, though, that

15     the posting of blurred photos occurred prior to -- if the

16     provocation is, I guess Peach took those photos, I guess you

17     don't care what happens to her, so that's an event.             That's

18     something said in the Telegram messages.          The Court has seen

19     that.   We can show you that.

20                  But there's no doubt that before that was said,

21     this defendant placed in a place where the public could see it

22     blurred photos of the victim's wife and family and people did

23     see it and people did communicate with Peach and he's on the

24     phone with Peach while this is happening and --

25                  THE COURT:    Let me try to tell you what I think the
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 34 of 89
                                                                                   34


 1     defense is saying here, okay?

 2                  MR. DAVIS:    Okay.

 3                  THE COURT:    What I think the defense is saying is

 4     what happened here was these guys embarked on a group effort

 5     to destroy my means of making a living and that made me really

 6     mad and I wanted it to stop, and I tried all means available

 7     to me to get it to stop, and these people, including the

 8     victim, persisted.

 9                  What happened on June 15th that set me off was I

10     found the victim lurking at one of my Telegram sites and that

11     pissed me off and I posted a blurred image.            So it was, the

12     immediate precipitating event was started by the victim and

13     not me.     He came on to my site.     I posted a blurred image.        We

14     then had the exchanges we had.        During that exchange I

15     threatened.     He tried to deescalate.      I wouldn't accept the

16     deescalation.     He made a comment about Peach.        I took that to

17     be a threat to Peach.      That made me really angry.           I flipped

18     out, lost control, and made threats that turned out to be

19     criminal.     And that's exactly the kind of provocation that the

20     guidelines say a judge should take into account.

21                  You say it worked very differently.         You say he had

22     a long-term plan to extort members of the Bowl Patrol to give

23     up Vic Mackey.     He focused on the defendant as a way to do

24     that.     Months go by.   He has an opportunity to do it again.

25     He posts an image, a blurred image of the victim's family to
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 35 of 89
                                                                              35


 1     try to again threaten the victim to get him to give up Vic

 2     Mackey.     He then contacts the victim and they have the

 3     exchanges that they have.       The contents of which are not in

 4     dispute.

 5                  So your view is it was a preexisting plan.         Your

 6     view is immediate precipitating events on June 15th were

 7     started by the defendant, not the victim, and those are

 8     important facts that should affect your judgment about whether

 9     there was any provocation here, right?          Isn't that what you're

10     saying?

11                  MR. DAVIS:    Except that we also don't agree that

12     wandering into the chat group and whatever the victim did was

13     provocation at all under 5K2.10.        It was an annoyance, it was

14     irritating, but the guideline talks about --

15                  THE COURT:    I'm not saying that the defendant's

16     version of facts is true, that he's entitled to a variance.

17     I'm just saying a judge should try to determine what the

18     actual facts are to the extent the judge can before the judge

19     makes a judgment about how to exercise discretion to consider

20     a concept like provocation.

21                  MR. DAVIS:    Right.

22                  THE COURT:    I just want to get the factual record

23     straight.

24                  MR. DAVIS:    So the record is this man had a real

25     beef with the Bowl Patrol.       He wanted to dox Vic Mackey.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 36 of 89
                                                                               36


 1                  THE COURT:    All right.     That much is undisputed.

 2                  MR. DAVIS:    He said that he would dox other Bowl

 3     Patrol members when he could, and he posted that in February

 4     or March of 2019.      He did then dox Mosin-Nagant at the end of

 5     February of 2019 and got him out.         Then on March 17th of 2019

 6     --

 7                  THE COURT:    I get all of that.      You make the --

 8     wait.   You make the following statement:         It was the

 9     defendant, not Mr. Lambert, who commenced hostilities on the

10     15th.

11                  He says it wasn't the defendant who commenced

12     hostilities on the 15th.

13                  MR. DAVIS:    Then why does the screenshot from Peach

14     say June 15th, 12:47 a.m.?

15                  THE COURT:    I want you to make your record.         I

16     don't have to just take your word for it.          You've got all

17     these exhibits.     If you went back and refreshed your memory

18     about how you proceeded at trial, you should be able to say

19     here's our view, Judge, here are the following five exhibits.

20     Let me produce copies of them.        You can read them.        Draw your

21     own conclusions, Judge.       That's all I'm saying.      You should be

22     able to do that.     It's not an unreasonable request.

23                  And apparently the defendant wants an opportunity

24     to take a short break and marshal its evidence just so I can

25     make the record.     I'm not saying even if everything the
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 37 of 89
                                                                            37


 1     defendant says is true that I would grant a variance, okay?

 2     I'm just saying I've got to do my job here, which is make sure

 3     I understand the factual record as best I can before I make an

 4     important decision.       That's all I'm asking.

 5                  I mean, are you willing to do that if I give you a

 6     fifteen-minute break to come back and -- with your exhibits

 7     and you can look at the trial exhibits, they're all there, and

 8     say here are the relevant ones, Judge, and here's how we

 9     interpret them.     If you have other exhibits, you can say here

10     are the relevant ones, Judge, here's how we interpret them.          I

11     will then have the record and I'll make my best judgment.

12     That's all I'm asking.

13                  MR. DAVIS:    That's fine, your Honor.

14                  Just one other thing, Judge.        On the sentencing

15     memo, page 9, of the defendant, Mr. Cantwell, it says:          In

16     June of 2019, the day prior to the online encounter at the

17     heart of this case, Christopher's ex-girlfriend known as Peach

18     forwarded Christopher an electronic communication she had

19     received, Exhibit D.       Christopher understood this

20     communication, so why did you take picture of those kids, to

21     reference photographs that Peach took of Cheddar Mane's

22     children in the fall of 2018.

23                  The defendant's own pleading acknowledges that the

24     day before June 15th Mr. Cantwell gets a text message or a

25     screenshot from Peach, and what he knows is going on is there
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 38 of 89
                                                                                38


 1     are photos posted of the victim's family, his wife and

 2     children, and Peach is getting questions about it.              That's

 3     what he says.

 4                  THE COURT:    All you've got to do is make some

 5     photocopies of a few documents, put them in the right

 6     sequence, and hand them to me and say, look at this, Judge.

 7     Start with this one and then go to that one, and you'll see

 8     the actual evidence that supports what I'm saying.

 9                  Is that too much to ask of you?

10                  MR. DAVIS:    It is not, Judge.

11                  THE COURT:    All right.     Good.

12                  And you'll do it from your perspective.

13                  We'll take a short break.       When you're ready, we'll

14     come back and finish this thing.

15                  I just want to understand each party's position and

16     the evidence supporting it so that I can make my own judgment

17     about it.    I mean, I'm making an important decision that

18     affects a person's life.       I want to be sure I do it on the

19     best possible record I can with as little misunderstanding as

20     possible.    That's all I'm trying to do.

21                  (RECESS)

22                  THE COURT:    So take me through the documents, what

23     story they tell you from your perspective.          I'll hear from the

24     defense after.

25                  MR. DAVIS:    We request permission to use the ELMO.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 39 of 89
                                                                             39


 1                  THE COURT:    Go ahead.     Do we need to turn it on?

 2     Is it on?

 3                  THE CLERK:    Yes.

 4                  MS. KRASINSKI:       Your Honor, defense provided us a

 5     copy of the broader communications between Peach and the

 6     defendant and not just that screenshot, so what I'm going to

 7     attempt to do is present a very neutral time frame with that

 8     new document.     I only have the one copy.

 9                  THE COURT:    Was this an exhibit at trial?

10                  MS. KRASINSKI:       It was not, your Honor.

11                  THE COURT:    Okay.

12                  MS. KRASINSKI:       It's something we just received

13     today.

14                  THE COURT:    Okay.

15                  MS. KRASINSKI:       So I'd ask permission to mark that

16     as Government's Exhibit 1.

17                  THE COURT:    All right.     Are you going to refer to

18     any other documents?

19                  MS. KRASINSKI:       Yes, your Honor.    I e-mailed a copy

20     to the deputy clerk, but I also have printed copies.

21                  THE COURT:    Okay.     Great.   You can hand me the

22     printed copies.

23                  Are other documents being referred to by their

24     trial exhibit number or are we going to mark them separately?

25                  MS. KRASINSKI:       My plan was to refer to them by
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 40 of 89
                                                                              40


 1     their trial exhibit number, your Honor.

 2                  THE COURT:    All right.     That's fine.    Except for

 3     the one document that's new that we're marking.           Go ahead.

 4                  MS. KRASINSKI:     So, your Honor, Defense Exhibit

 5     B-20 indicates that on March 17, 2019, the defendant first

 6     threatened to dox Mr. Lambert:        Stay the fuck away from me and

 7     my platforms or I'll dox your stupid ass.

 8                  THE COURT:    This is Defendant's B-20?

 9                  MS. KRASINSKI:     Correct, your Honor.

10                  And later in that conversation is where the

11     defendant says:     When you get doxed, it's all because of Vic.

12     Remember that.

13                  THE COURT:    Got it.

14                  MS. KRASINSKI:     Now, in some time of March 2019 the

15     defendant posted:      I have dox on several of these Bowl Patrol

16     idiots and I'm gonna -- we assume that says start -- st

17     dropping them until they rat out Vic.

18                  And this is Government's Exhibit 304.

19                  THE COURT:    The date on that again?

20                  MS. KRASINSKI:     So the date comes from Government's

21     Exhibit 300 from the computer -- the forensic extraction of

22     the defendant's computer.       And March 17, 2019, is the date

23     that the screenshot of Government's Exhibit 304, the I have

24     dox post, was saved on the defendant's computer.

25                  THE COURT:    Okay.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 41 of 89
                                                                             41


 1                  MS. KRASINSKI:     So this is where the defendant's

 2     new exhibit comes into play.

 3                  Defense Exhibit B-15 is what we've sort of all been

 4     looking at before, this message that Peach sent to the

 5     defendant on June 15th that the defendant says in his

 6     sentencing memo that he understood to be referring to pictures

 7     of Mr. Lambert's family.

 8                  THE COURT:    We don't know who is communicating with

 9     Katelyn on this?

10                  MS. KRASINSKI:     That's correct.     At trial the

11     defense asked Mr. Lambert if it was Mr. Lambert.            He said no.

12     Other than that, there's no evidence of who sent these

13     messages to Katelyn.

14                  THE COURT:    And that appears to be 12:47 a.m., and

15     we don't know who sent them so we don't know -- that would be

16     the time or the place where the document is posted?

17                  MS. KRASINSKI:     These were messages received on

18     Katelyn's phone, so it would be the time that she received the

19     message -- or, well, she took the screenshot, but the time of

20     hello Katelyn would be the time she received the message.            We

21     believe she resides in California, so that would be the time

22     in California.

23                  THE COURT:    Okay.    Good.

24                  MS. KRASINSKI:     Okay.   So we have always assumed

25     that because the defendant understood this very early June
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 42 of 89
                                                                          42


 1     15th message to be referring to pictures of Mrs. Lambert's

 2     children that no one could send a message to Katelyn about

 3     that photograph --

 4                  THE COURT:    Unless it had been posted.

 5                  MS. KRASINSKI:     Exactly.

 6                  THE COURT:    So that was an assumption you made

 7     based on the fact that someone is communicating with Katelyn

 8     about what you thought was an image, and it's a reasonable

 9     assumption therefore that the image was available in some way

10     over the Internet.

11                  MS. KRASINSKI:     Correct, your Honor.

12                  THE COURT:    All right.      Go ahead.

13                  MS. KRASINSKI:     So this is Government's Exhibit 1,

14     the communications that defense provided us, sort of the more

15     complete communications between Katelyn and the defendant, and

16     that frankly changes this a bit.

17                  THE COURT:    All right.

18                  MS. KRASINSKI:     So, again, it shows on June 15th

19     that Katelyn sent the defendant the screenshots we just looked

20     at from Defense Exhibit B-15.        But then it also shows the

21     defendant's reaction and so --

22                  THE COURT:    Is this from the defendant's phone?

23                  MS. KRASINSKI:     As I understand it as it was

24     represented to me, Katelyn provided these screenshots to

25     defense counsel.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 43 of 89
                                                                           43


 1                  THE COURT:     So this is Katelyn's phone?

 2                  MS. KRASINSKI:     That's my understanding.

 3                  THE WITNESS:     Screenshots that Katelyn took from

 4     her phone?

 5                  MR. WOLPIN:     Yes.

 6                  THE COURT:     Okay.   And they were provided to

 7     defense counsel and not the government.

 8                  MS. KRASINSKI:     Correct, your Honor.

 9                  THE COURT:     The government didn't have these?

10                  MS. KRASINSKI:     We just received these during this

11     hearing, your Honor.

12                  THE COURT:     All right.

13                  MS. KRASINSKI:     So the defendant responds that he

14     doesn't know, but he doubts that the person who sent those

15     messages was Mr. Lambert.

16                  THE COURT:     Okay.

17                  MS. KRASINSKI:     And Mr. Cantwell says, I have not

18     leaked that photo and the photo in question has not been

19     published, and then --

20                  THE COURT:     So the defendant is denying that he

21     posted it.

22                  MS. KRASINSKI:     And as you read this, it becomes

23     sort of clear that they're talking about different

24     photographs, that the defendant is talking about a photograph

25     of Katelyn with Ben Lambert and one other individual when they
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 44 of 89
                                                                          44


 1     were all hanging out together at the Lambert's house.

 2                  So that conversation began at 2:56 a.m. on June

 3     15th.   Again, since this is from Katelyn's phone, that would

 4     be in California.

 5                  Later in that conversation, so at 7:51 p.m., the

 6     defendant says, give me the address and those pictures, and

 7     she sends him images of the defendant's family and address

 8     information.

 9                  And so that is at 7:51 p.m. there, which is

10     approximately 10:00 p.m. here.

11                  THE COURT:    Okay.

12                  MS. KRASINSKI:       On June 15th.

13                  THE COURT:    All right.

14                  MS. KRASINSKI:       So now we go to Government's

15     Exhibit 100, which is the communication between the defendant

16     and the victim, and at 9:00 p.m. is when the defendant first

17     sends a message to the victim, and at 9:29 p.m. before he asks

18     for the address information from Katelyn, he sends a message

19     to the victim with his street address.

20                  THE COURT:    Yep.

21                  MS. KRASINSKI:       Then -- and I should note that

22     these times, the times on Government's Exhibit 100 are Eastern

23     Time.

24                  THE COURT:    Okay.     So we're looking at the

25     defendant's phone, the screenshots?
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 45 of 89
                                                                                 45


 1                  MS. KRASINSKI:     Yes, your Honor.

 2                  THE COURT:    All right.

 3                  MS. KRASINSKI:     Then they communicate.          At 2:13

 4     p.m. the victim tries to deescalate, and the defendant

 5     responds at 4:45 p.m.:       Next time I post that photo, the faces

 6     won't be blurred, and then you're going to start getting

 7     unexpected visitors.

 8                  THE COURT:    Is that -- do you contend now that

 9     that's when that photo was published?

10                  MS. KRASINSKI:     At some point before 4:45 p.m. the

11     blurred photo would have been published.

12                  THE COURT:    And the entry into the Telegram account

13     was when?

14                  MS. KRASINSKI:     So the entry into the Telegram

15     account that we have is when he posts the unredacted versions.

16                  And I want to be clear.       No one has been able to

17     recover a copy of the redacted version that he posted so

18     that's why we don't have that date and time information.

19                  THE COURT:    But you know it was posted by 4:45 p.m.

20     Eastern Standard Time?

21                  MS. KRASINSKI:     Yes, your Honor.

22                  THE COURT:    On the 15th?

23                  MS. KRASINSKI:     On the 16th, your Honor.

24                  If we go back to the first page of Government's

25     Exhibit 100, you see that the date -- it rolls -- the
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 46 of 89
                                                                             46


 1     conversation rolls from the 15th to the 16th.

 2                  THE COURT:    When did the victim join, what is it,

 3     the I Like White People account or --

 4                  MS. KRASINSKI:     Peaceful White Folk.

 5                  THE COURT:    The Peaceful White Folk account, when

 6     did the victim enter that?

 7                  MS. KRASINSKI:     The testimony from both the

 8     defendant and the victim was consistent on that, that it was

 9     essentially immediately before this 9:00 p.m. message.

10                  So the victim entered Peaceful White Folk.         I think

11     his words were he posted a Heimbach meme, and then he was --

12     the defendant kicked him out of the chat.

13                  THE COURT:    So my confusion about this stems from

14     your incomplete information about it and the inferences you

15     drew from it.     And now that we have seen the full chain, the

16     government understands better the sequencing of events, and I

17     understand now the government agrees that the sequencing is

18     such that the victim entered the Peaceful White Folk account

19     before any pictures were posted of the victim's family and the

20     sequencing of events is otherwise as they are represented in

21     the exhibits that were contributed to the trial.            Is that fair

22     to say?

23                  MS. KRASINSKI:     Yes, your Honor.

24                  THE COURT:    So we're now at a point where there's

25     no fundamental disagreement between the defense and the
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 47 of 89
                                                                              47


 1     government as to the historic facts that lay out the timeline

 2     about what the defendant said about the Bowl Patrol people,

 3     when the victim entered the Peaceful White Folk account, and

 4     all of the exchanges between the defendant and the victim that

 5     followed that were captured and produced at trial in the way

 6     we understood them to be.

 7                  So we have resolved that point of confusion.         Is

 8     that fair to say?

 9                  MS. KRASINSKI:     Yes, your Honor.

10                  THE COURT:    And from your perspective, you don't

11     have any disagreement with the defense as to the historic

12     facts.   You disagree about what inferences should be drawn

13     from them and what significance to attach to them, but the

14     factual record is now undisputed?

15                  MS. KRASINSKI:     Yes, your Honor.

16                  There's one other historical fact that I would just

17     like to point out and that's from Defense Exhibit I think it's

18     I2A, the I series, and this is the defense exhibit showing the

19     victim's call-ins to the defendant's show.          And the final page

20     of that shows that there were no calls from the victim --

21     attributable to the victim after February 15, 2019, until

22     after this incident.

23                  THE COURT:    Okay.    Good.   Thank you.    That was a

24     point of confusion in my mind at the trial and it wasn't

25     important to me because I wasn't a fact finder and provocation
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 48 of 89
                                                                              48


 1     isn't a defense to the charge, and clearly the defense did not

 2     see any tactical advantage to them in disclosing the correct

 3     sequencing, and so now we've resolved that and I can better

 4     evaluate the parties' arguments with respect to the

 5     provocation defense here.

 6                  Does the defense want to respond to anything you've

 7     heard at this point?

 8                  MR. WOLPIN:    No.    I think the fundamental sort of

 9     timing question that was at issue with the Court has been

10     resolved.    I just note it is consistent as well.          I mean, the

11     government did review Chris's phone in relation to this

12     investigation and did ultimately produce a timeline.            That

13     timeline shows these photos that we've been talking about

14     coming on to the phone on the 16th, which is consistent with

15     that these were not sort of had for a long period of time or

16     had days before or something like that.

17                  THE COURT:    All of that makes more sense to me.

18                  MR. WOLPIN:    Yes.

19                  THE COURT:    From the very beginning that was a

20     point of dissidence in my mind because trying to put the

21     evidence in the case together logically, there doesn't even

22     appear to be a motivating force for the timing of the release

23     of the blurred image other than entry into the Peaceful White

24     Folk account and therefore would follow logically that it

25     would happen afterwards.       To the extent the government was
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 49 of 89
                                                                               49


 1     suggesting in pleadings with me that that was not the case,

 2     there's a dissidence here and it wasn't making a lot of sense

 3     to me and I wanted to try to resolve it.

 4                  MR. WOLPIN:    Thank you.

 5                  MS. KRASINSKI:       Your Honor, one procedural thing.

 6     May I move that the public version of Government's Exhibit 1

 7     be redacted with the photographs of the minor children

 8     redacted?

 9                  THE COURT:    Yes.     So in terms of what would be

10     available to the public, we aren't going to disclose the

11     images of the minor children.

12                  MS. KRASINSKI:       Thank you, your Honor.

13                  THE COURT:    Okay.     So this took longer than I

14     hoped, I apologize, but I need to be -- when I'm confused

15     about something, it makes me nervous because I make decisions

16     that affect people's lives and I don't want to be confused.

17                  We've now resolved that point of confusion.          I'm

18     ready to hear the defense -- the government's recommendation

19     and anything you want to say about sentencing.           I'll then hear

20     from the defense.

21                  Please keep in mind, as you know, I studied very

22     carefully your memoranda.         You provided me very detailed and

23     helpful memoranda, so you don't need to repeat what's in

24     there.   I think I understand it.

25                  So what would the government like to say about your
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 50 of 89
                                                                             50


 1     recommendation and anything you would like to say in support?

 2                  MS. KRASINSKI:     Your Honor, the government opposes

 3     the request for a variance and departure and recommends a high

 4     end of the guideline sentence of 51 months of imprisonment

 5     followed by three years of supervised release.

 6                  The defendant committed two very serious crimes

 7     less than a year after he pled guilty to two assault and

 8     battery crimes in Virginia and was still subject to the

 9     sentences for those offenses.        He began his campaign against

10     Mr. Lambert with the goal of obtaining Mr. Vic Mackey's

11     identity and exposing Vic Mackey to the world and everything

12     that doxing entails.

13                  It was in this pursuit of Vic Mackey's

14     identification that the defendant made repeated threats of

15     physical and psychological violence.         And I view a threat to

16     rape a mother in front of her children as a threat to commit

17     psychological violence against those children to witness that,

18     and so that is a part of the threat here.

19                  The context of the threats matter, because at the

20     time the defendant made them it was public knowledge that he

21     had traveled from New Hampshire to Virginia armed with

22     firearms, knives, and it was public knowledge that he didn't

23     hesitate to use pepper spray on counter protesters and was

24     convicted of offenses related to that.

25                  It was public knowledge by that point that the
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 51 of 89
                                                                                 51


 1     defendant had made statements that he was trying to make

 2     himself more capable of violence.         And the defendant

 3     acknowledges that he had a platform.         He had listeners.       He

 4     had followers.     And so that context matters because he invoked

 5     his followers, his Incel listeners, in part of this campaign

 6     to threaten and extort Mr. Lambert.

 7                  And to me it's magnified because as a recipient of

 8     a threat like this, you don't know what to look out for.              You

 9     don't know if you're waiting for Mr. Cantwell to show up at

10     your door.    You don't know if you're looking for some

11     unidentified listener to show up at your door.

12                  THE COURT:    I'm inclined to agree with all of that.

13     Let me ask you a question that I have struggled with, and I'm

14     interested in your answer to this.

15                  Would it have made any difference to you if Mr.

16     Cantwell had engaged in his -- the identical behavior with a

17     member of the public with whom he had had none of the prior

18     interactions that he had with the victim in this case?           I

19     understand your position that provocation shouldn't be a basis

20     for a variance, but is there anything about the nature of the

21     interaction between the two of them that differentiates the

22     outcome in this case from a case in which Mr. Cantwell learned

23     that a member of the instant messenger company that had the

24     messages knew Vic Mackey's address and he contacted that

25     person cold and threatened to rape his wife in front of their
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 52 of 89
                                                                           52


 1     children?    Are these two cases, would they be -- all other

 2     things being equal, should they be sentenced identically, or

 3     is there something about the nature with the interactions that

 4     preceded these threats, although in your view not amounting to

 5     provocation, nevertheless should affect the outcome?

 6                  Because at least there would be an argument, I

 7     think the defendants allude to this, that these people have

 8     exchanged such incredibly offensive and violent conduct on a

 9     routine basis that would shock the ordinary person and that in

10     effect they had become through their interactions with each

11     other desensitized to their extraordinarily horrendously

12     violent nature of the exchanges between the two of them.

13                  So answer my question about are those two cases,

14     should they be sentenced identically, in other words, there

15     should be no consequence, no evaluation of the interaction

16     between the two people that preceded the defendant's criminal

17     conduct, is it just the came as if he had called up an

18     employee at a company who had nothing to do with any

19     interaction with the defendant and made these threats?

20                  MS. KRASINSKI:     So to me, in answering your

21     question what I look at is the fact that the victim himself

22     had stopped harassing Mr. Cantwell for months before this

23     exchange.

24                  Had Mr. Lambert --

25                  THE COURT:    It's not just that.      I'm talking about
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 53 of 89
                                                                                   53


 1     how two people who have a pattern of interacting with each

 2     other in extraordinarily offensive and violent ways become

 3     desensitized to the very nature of their communications and so

 4     the effect on victim is different.         Is there an argument to be

 5     made here, and what's your response to it?

 6                  MS. KRASINSKI:     I think even in this community that

 7     spits vitriol and disgusting views, even in this community

 8     there is a line, and I think that line is underscored by the

 9     fact that the defendant viewed this language, so I'm assuming

10     Peach took that picture, guess that means you don't care what

11     happens to her either, that the defendant viewed a comment

12     that innocuous about a partner to be so offensive that he

13     claims that that's what spurned this whole thing, that that

14     shows that his following statement, so if you don't want me to

15     come and fuck your wife in front of your kids, then you should

16     make yourself scarce, is way over the line even in this

17     community that says disgusting things about Jews and about

18     black people.

19                  THE COURT:    I don't agree with you at all about

20     that.   It's not a question of whether it's criminal and over

21     the line warranting punishment.        It's a question of would I

22     sentence those two cases in exactly the same way.               Because I

23     think if you are here in front of me with the hypothetical

24     case that I've given you, you would be saying to me this is

25     not a person who lives and interacts in this community where
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 54 of 89
                                                                                  54


 1     people spew violence on a daily basis, that spew hatred on a

 2     daily basis.     This is a person that, like all the rest of us

 3     that live in society where that kind of conduct is so shocking

 4     that it's almost inconceivable, and the harm to a victim who

 5     is subjected to that kind of threat in that kind of

 6     environment is so extraordinary that it warrants a gigantic

 7     upward departure.      I think that's the argument you would be

 8     making to me.     If I'm wrong about that, tell me.

 9                  So I'm just trying to figure out do you really

10     sentence those two cases identically.         I think there's a good

11     argument that they shouldn't be sentenced identically.              That

12     doesn't mean that the defendant's sentence in this case should

13     be nothing.     It just means that context matters when you try

14     to evaluate and make a sentencing judgment.           That's all.

15                  MS. KRASINSKI:     No, I agree that context matters,

16     and it has been a very difficult deep dive into a world that I

17     was never a part of.      But from my deep dive, even in this

18     world where people spew violence and hatred, making a comment

19     about someone's partner, about someone's children, is outside

20     of the norm of even that.

21                  THE COURT:    I don't disagree with you on that.         I

22     understand what you're saying.

23                  MS. KRASINSKI:     And I want to address something

24     else that the defendant raises, and that is sort of that

25     unmasking white supremacist who posts this vitriol under a
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 55 of 89
                                                                                 55


 1     pseudonym is some sort of social good, because that's another

 2     one of his arguments for a downward variance.

 3                  But he didn't dox Mr. Lambert out of some sense of

 4     moral obligation and -- you know, this case isn't about

 5     whether it's a good thing.

 6                  THE COURT:    I'm unlikely to credit the defendant

 7     with some kind of altruistic act if that's what you're

 8     suggesting.    That's not a high likelihood.

 9                  MS. KRASINSKI:     He also asks the Court to

10     disregard, and the term he uses is the unpleasantries that Mr.

11     Lambert has suffered as a result of being doxed.            And the

12     Court -- I mean, I don't think the Court should do that

13     because it was exactly those unpleasantries that the defendant

14     was invoking when he threatened to dox Mr. Lambert.             I mean,

15     that was what he was threatening to do.

16                  And so I don't think the Court should disregard

17     that.   And, you know, he says, well, I only posted it to a few

18     hundred people, but once information is online that's it, it's

19     available for the world.       The damage is done.      I mean, any

20     further dissemination of that was absolutely reasonably

21     foreseeable to the defendant and whatever Mr. Lambert said

22     online as Cheddar Mane, Cheddarman, or any of his other

23     pseudonyms, you know, he sat on that stand and at the end of

24     his testimony he talked about not being able to be a hockey

25     dad.    And I may disagree with all of the views he said under
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 56 of 89
                                                                             56


 1     his pseudonym, but that's a real consequence and I don't think

 2     the Court should disregard that.

 3                  And I also want to focus on the fact that, you

 4     know, we know at the time this was happening Mrs. Lambert was

 5     not aware of the threat, but I think in sentencing the

 6     defendant and in considering his motions for a departure and a

 7     variance that the Court should consider the very lasting

 8     implications for her and those children as well.            Their

 9     photographs are in the public domain.         Their address is in the

10     public domain.     They no longer have any control over the use

11     or misuse of photographs of their children.

12                  You know, the Court is well aware that once

13     something is on the Internet it can be copied, it can be

14     further disseminated.      You don't know who has copied it.        You

15     don't know who they've shared it with.          You can't measure the

16     ripple effect.     You can't find and delete every single copy.

17                  He essentially gave hundreds of people the ability

18     to further disseminate this very private information, and the

19     truth is she knows about it now.        I've met with her and

20     frankly, you know, even now it's too painful for her to really

21     want to participate.

22                  And what the other sort of interesting part of this

23     to me is, you know, the defendant testified that he regretted

24     what he did, but even by the time of trial he never once took

25     steps to mitigate that.       Those photographs could have been
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 57 of 89
                                                                               57


 1     deleted long ago, at least his posting of them.           The address

 2     information could have been deleted long ago.

 3                  Now, I get that that's, you know, closing the

 4     stable door after the horses have already bolted, but it would

 5     at least show some type of real regret for the actions he

 6     took, you know, some sort of attempt to mitigate the damage.

 7                  But when Attorney Davis and I were preparing for

 8     trial and meeting with Mr. Lambert, you know, that was sort of

 9     the one thing that really -- that Mr. Lambert really continued

10     to struggle with, with this sort of online platform, is that

11     the photographs, all that information was still up, it was

12     still accessible.      Someone in my opinion with true remorse,

13     true regret for this exchange, for this conduct, would have at

14     least taken some effort to mitigate the damage but never did.

15                  So in sum, based on the history and circumstances

16     of this offense, the defendant's history, the nature and

17     circumstances of this offense, a sentence of 51 months of

18     imprisonment would reflect the serious nature of Mr.

19     Cantwell's crimes, it would promote respect for the law, it

20     would provide just punishment, it would afford adequate

21     deterrence, and it would protect the public from future crimes

22     of the defendant.

23                  THE COURT:    Thank you.

24                  All right.    I'll hear from the defense.

25                  MR. WOLPIN:    So this case is less about the what
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 58 of 89
                                                                               58


 1     and more about the why.       I mean, ultimately the discovery we

 2     were provided has everything in writing.          Much of what was

 3     presented at this trial was fixed in writing.           And so there

 4     isn't a dispute at this point as to the what.           But I do think

 5     the why, as the Court has alluded to, is an important

 6     consideration particularly for sentencing, and I make that

 7     argument because there's a spectrum of why.           There is on one

 8     end completely unprovoked, the sort of model that the Court

 9     noted, and probably as far on the other end is self-defense,

10     that the conduct leading up to it was egregious or sufficient

11     to the point to make someone not even guilty of the offense.

12     This in our opinion falls somewhere obviously in the middle of

13     that spectrum.

14                  It is not an unprovoked situation, it is not a

15     self-defense situation, but it is a situation where context

16     and why matter, and we are asking that the Court consider the

17     13 months that Christopher has already served in relation to

18     pretrial time, which with sort of the nuances of federal good

19     time is about a 15-month sentence with the good time credit as

20     well as continued supervision upon his release.

21                  Before talking a little more about the sort of

22     context of this case, I do think it's worth addressing the

23     context of other cases, and there is some of that in my motion

24     and some of that in the government's response as to other

25     cases charged similarly or with similar facts.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 59 of 89
                                                                          59


 1                  And to some degree it is somewhat difficult --

 2                  THE COURT:    Yeah, there are a couple of things in

 3     your memoranda on that point that troubled me.

 4                  MR. WOLPIN:    Okay.

 5                  THE COURT:    To the extent that you're implying that

 6     prosecutors don't often charge these kinds of offenses and

 7     therefore I should give the defendant a lighter sentence,

 8     again, I don't see that as part of the calculus that I should

 9     be engaging in when trying to avoid unwarranted sentencing

10     disparity.     And to the extent you identify specific cases

11     where you say the sentence was lower and the charges are

12     comparable, and the government identifies cases that it says

13     are comparable and the sentences are higher, that's an inquiry

14     that rarely turns out to be useful in evaluating claims of

15     unwarranted sentencing disparity.

16                  What would be useful if you had it that you don't

17     provide is -- if you could demonstrate that a very high

18     percentage of certain kinds of cases are routinely the subject

19     of downward departures and variance that are similar to this

20     case, that would be useful.

21                  And a good example of that is in the child

22     pornography area where you well know there are certain kinds

23     of enhancements that the guidelines call for that almost no

24     judge gives.     And when judges widely don't follow the

25     guidelines, that is important information because if you're
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 60 of 89
                                                                        60


 1     the one judge who sticks with the guidelines, you may be

 2     promoting unwarranted sentencing disparity.

 3                  But the kind of information you provide me on that

 4     point does not cause me to think that the sentence should be

 5     other than a guideline sentence simply to avoid unwarranted

 6     sentencing disparity.      It's the kind of analysis that just is

 7     very rarely fruitful, but you can say what you want to say

 8     about it.    I've read your memorandum.

 9                  MR. WOLPIN:    The effort -- obviously with the less

10     frequency or infrequency of this charge, it is harder to

11     collect that data.

12                  I do think that was addressed in the best way I

13     could come up with, which was the tool through the guidelines

14     itself, this analyzer tool, which allowed me to collect all

15     2B3.2 cases within our region and say, hey, what is going on

16     in those cases broadly rather than saying this particular case

17     had this fact and this fact.        It's a broader data.

18                  And when you look at 2B3.2 which is the guideline

19     we're dealing with here, there were 13 cases in the time frame

20     available through the data analyzer, which is 2015 to 2019,

21     looking through New Hampshire, Maine, Rhode Island, and

22     Massachusetts, our sort of First Circuit neighbors, there were

23     13 cases noted in those circuits or in those districts over

24     those five years.      All of them were given below guideline

25     sentences.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 61 of 89
                                                                             61


 1                  So from the perspective -- and that's attached as

 2     Exhibit I, I believe, and J, sort of what was pulled out of

 3     that tool.

 4                  So that I agree it can be tough to come in and say

 5     case X, case Y, here's the difference.

 6                  THE COURT:    And especially when there's a very

 7     small subset of cases you analyze.         That's why -- I find the

 8     argument persuasive in the context of child pornography where

 9     you could say 75 percent of the judges depart downward given

10     these circumstances, and if you don't depart downward, there's

11     no good reason to distinguish your decision from others.

12     You're in fact promoting unwarranted sentencing disparity by

13     sticking with the guideline.

14                  That argument where it can be demonstrated is

15     appealing.    This one is harder to establish because you're

16     using a very small subset of cases.         To really evaluate it I

17     would have to kind of undertake a detailed analysis of each of

18     the cases that you are proposing.         I would have to read the

19     sentencing transcript to understand whether there was any

20     cooperation and what the judge found about how accepting

21     responsibility -- in how many cases there was acceptance of

22     responsibility credit given because the defendant pleaded

23     guilty.    There are just so many factors that really would have

24     to be considered to prepare case A against case B, and I don't

25     think that's what the drafters of the sentencing statutes were
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 62 of 89
                                                                           62


 1     after when they talked about avoiding unwarranted sentencing

 2     disparity.

 3                  So I don't tend to give much weight to that

 4     argument.     I certainly considered it to the extent you

 5     outlined it in your brief.       I would suggest you find a more

 6     better use of your time on other aspects of your memorandum.

 7                  MR. WOLPIN:    Okay.    So to finalize or move on from

 8     that, and it directly relates to the circumstances of this

 9     case which I'm about to address, is I do think that what a lot

10     of these charges are intended to address, including one cited

11     by the government, are when there's commentary to public

12     officials, there's an interference with government action.         So

13     we've had recent cases like that where there's a threat to a

14     legislator, a threat to someone counting votes, that there's a

15     broader need for deterrence and punishment where there is an

16     effort to inhibit the effective administration of our

17     government.

18                  That is not the situation here.        This is ultimately

19     a dispute that is limited to a dispute between two individuals

20     involved in a far longer running dispute, not something that

21     has this broader impact of government operation.

22                  The other cases I tend to see in reviewing this are

23     sort of the sexting scenario where there's an effort to

24     obtain, you know, naked photographs, many naked videos, and

25     those are again similar cases cited that have another broader
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 63 of 89
                                                                                63


 1     deterrent-based interest.       I think --

 2                  THE COURT:    Yeah, I sentenced that case, and I can

 3     tell you the sentence was a lot longer than the sentence that

 4     he's being exposed to here.        Those kind of cases -- I don't

 5     remember the sentence I gave, but if you went back and looked

 6     at it, you can see it's way, way higher than what we're

 7     talking about here.

 8                  MR. WOLPIN:    I do think those are the kind of

 9     scenarios where general deterrence and punishment has to be at

10     its utmost.    I think when it's a private dispute, that is not

11     the same situation where there's a -- I mean, not that there's

12     not a need to punish and regulate that behavior but not to the

13     same punitive extent as where there are broader public

14     interests at work.

15                  So getting back to our situation, you know, the

16     government presented a timeline just now that incorporated

17     some of our facts but obviously not all.          It did come through

18     the government's prism.       We do think it's important for the

19     Court to understand the context and why this came to be.            And

20     I know there is I think -- although we've resolved that

21     factual dispute, I think there is some factual dispute as to

22     what kind of role Cheddar Mane had in this process.

23                  THE COURT:    Yeah.    So let's be clear.      I am quite

24     satisfied that during the period in February and March that

25     there was a very -- a coordinated campaign by the members of
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 64 of 89
                                                                                   64


 1     the Bowl Patrol, including the victim in this case, to harass

 2     Mr. Cantwell to attempt to disrupt his ability to earn a

 3     living off of his programs and it drove him crazy.               That to me

 4     is -- that was established at the trial.

 5                  But there is an additional contention that the

 6     government is making that you may have evidence to refute that

 7     you want to bring to my attention, which is that that pattern

 8     of harassment had waned by June and in any event did not

 9     involve the victim in the case.        I think the government is

10     making that contention.

11                  Have I got that wrong?       Am I mischaracterizing your

12     position?

13                  MS. KRASINSKI:     I don't know about the broader

14     campaign.    I think the evidence established that --

15                  THE COURT:    Your memorandum sort of suggested that

16     the campaign had already fallen off at that time.               If you're

17     not contending that, that's fine.         If they are contending

18     that, then to the extent you want to refute that, you can, but

19     I do think it is the government's contention clearly that the

20     government asserts that the victim in this case was not an

21     active participant in that campaign in the months immediately

22     preceding the defendant's criminal conduct.           And if you want

23     to refute that, you can.

24                  MR. WOLPIN:    I'll refute that in the sense that the

25     issue Christopher was dealing with from his end wasn't
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 65 of 89
                                                                              65


 1     resolving.    It wasn't diminishing.       He was continuing to get

 2     these kinds of actions.

 3                  What became more difficult for him to unpack was

 4     who it was coming from because as was brought out to some

 5     degree at trial, there became the use of spoofing software

 6     and, you know, phone companies that allowed you to do this and

 7     that, and he spent a significant amount of time trying to make

 8     it stop from that end, but he was never certain who was the

 9     person calling even when it was Cheddar Mane or not Cheddar

10     Mane.

11                  THE COURT:    I agree with that.      That's consistent

12     with my understanding.

13                  MR. WOLPIN:    I mean, it's sort of the amorphous

14     sort of conspiracy concept that you can't always tell where

15     it's coming from.      And so for Christopher when this contact

16     came to him from Peach which -- and I know the government

17     addressed the one as well in the chat that is sort of

18     downplaying that, that language has an implicit malice built

19     in whether it's --

20                  THE COURT:    What are you talking about?

21                  MR. WOLPIN:    The June 15th contact to Ms. Peach

22     that has been provided.

23                  THE COURT:    The one we talked about just today you

24     mean?

25                  MR. WOLPIN:    Just today, correct.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 66 of 89
                                                                            66


 1                  THE COURT:    Okay.

 2                  MR. WOLPIN:    Which was then forwarded along to

 3     Chris.

 4                  THE COURT:    Doesn't that exchange show that Mr.

 5     Cantwell didn't think that came from Mr. Lambert?

 6                  MR. WOLPIN:    Chris doesn't know who that comes from

 7     at the time.     I mean, he understands that --

 8                  THE COURT:    Well, you're not saying that -- I'm not

 9     understanding you.

10                  MR. WOLPIN:    Okay.    So Chris gets this from Peach

11     out of the blue.     He understands that it's in reference,

12     because she explains it to him, to her visiting of Cheddar

13     Mane.     He's aware that this has to have a sort of Cheddar Mane

14     nexus.    Again, the same thing.      He doesn't know who it's from,

15     he can't be certain, but it's on his mind.

16                  And then the next day that person who sort of gets

17     involved shows up in his chat room and to him that's not a

18     coincidence.     There is some, in his mind some pattern of

19     malice.    It can't be proven, it's uncertain, but in

20     understanding provocation I think the Court does need to

21     consider what his view of what was happening was, and it

22     wasn't an unreasonable view in light of sort of the very

23     narrow subject matter of that text.

24                  THE COURT:    Do you contend that anything -- that

25     the victim -- anything the victim did while in the -- what is
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 67 of 89
                                                                              67


 1     it called, Peaceful White Folk or something?

 2                  MR. WOLPIN:    Yes.

 3                  THE COURT:    Whatever it's called, that Telegram,

 4     did the victim do anything provocative other than to enter

 5     that room?

 6                  MR. WOLPIN:    It's his appearance that was viewed

 7     with others who are also --

 8                  THE COURT:    You agree he didn't do anything

 9     provocative other than to appear in the room?

10                  MR. WOLPIN:    Not in language.      In appearance with

11     others who are Bowl Patrol folks in a chat room run by Chris,

12     that was the beginning.       That was sort of an unexpected -- to

13     be clear, this is not something where Chris sought out contact

14     with him that day or the initial contact comes from that.          So

15     this idea that there's a long-standing plan and it came to

16     fruition on that day, Chris was not expecting to have any

17     contact with Cheddar Mane that day.

18                  THE COURT:    No, that's a different statement from

19     there was a long-standing plan to try to dox Vic Mackey and to

20     try to threaten people who might be able to give him

21     information to dox Vic Mackey.        That seems to be clear from

22     the evidence in the case.

23                  MR. WOLPIN:    Yes.

24                  THE COURT:    I agree with you that there's no

25     evidence to suggest that he planned that this will occur on
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 68 of 89
                                                                            68


 1     June 16th, that instead there are these circumstances someone,

 2     the victim said it wasn't him, we don't have any evidence it

 3     was him, communicated with Peach about a photo.           Peach shared

 4     that information with the defendant.         The defendant responded

 5     and said he didn't think it was Mr. Lambert who shared that

 6     information.

 7                  Mr. Lambert then joins the Peaceful White Folk

 8     Telegram channel.      He testified he didn't know that the

 9     defendant was associated with it.         We have no evidence to call

10     that into question.       The defendant, though, I understand sees

11     him there, identifies him with the Bowl Patrol, connects it

12     with the photograph that occurred that was commented on to

13     Peach, and at that point becomes in your view upset again that

14     Lambert is again trying to disrupt his life or interfere with

15     him in ways that he didn't want to be interfered with.

16                  MR. WOLPIN:    Yes, and then within the context of

17     how that conversation evolves, there's another reference to

18     Peach, it's another sort of menacing type statement, and

19     that's when we get the statement that really is the crux of --

20                  THE COURT:    Right, but you're leaving out the

21     victim trying to deescalate the situation and your client

22     being unwilling to deescalate.

23                  MR. WOLPIN:    My -- yes.     I mean, Chris's

24     frustration is he believes there's more going on here and

25     Cheddar Mane is saying, I'm not involved, I'm not involved,
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 69 of 89
                                                                           69


 1     and that's not something that Chris finds credible and that's

 2     what's sort of driving that continuing conversation.

 3                  I do want to address this concept of doxing.       I

 4     mean, it's implicit in this case.         It's also in and of itself

 5     not an illegal act and commonplace, fortunately or

 6     unfortunately, in this group.        It's not a social good

 7     question.     We're not arguing that the Court should assign

 8     altruistic motives and this is a social good.

 9                  We're arguing that the inevitability of his doxing

10     was not Chris's doing.       Chris could have taken much more

11     aggressive efforts --

12                  THE COURT:    I'm not sentencing him because Mr.

13     Lambert's identity became public, if that's what you're

14     worried about.     I'm sentencing him because he threatened to

15     rape Mr. Lambert's wife in front of his children in order to

16     extort something from him.       That's what he's getting sentenced

17     for and the other crimes which he's --

18                  MR. WOLPIN:    Understood.     But my concern is the

19     presentation about impact and how this has impacted Cheddar

20     Mane and his family.       It is very hard to untangle those two

21     things because the hockey business, that's not because of a

22     threat.     That's because ultimately his identity in his own

23     words were revealed, and the community has decided that that's

24     not someone they want in that position.          That's not, you know,

25     Chris's action and, you know, A to B to get to that result.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 70 of 89
                                                                                   70


 1     And so I agree that the Court is considering the dispute

 2     between these two men for I believe what it is.

 3                  As to this concept of mitigation and could have

 4     deleted it, brings up other concerns obviously with defendants

 5     who go about deleting information that relates to their case.

 6     I mean there's certainly circumstances as defense attorneys

 7     when that's flipped on its head, and the argument is there's

 8     hiding, there's deletion -- it could arguably be a crime to

 9     tamper with evidence and eliminate evidence.

10                  Certainly I don't recall any conversation between

11     the parties, you know, can you do this, are you willing to do

12     this, can you take this down.

13                  THE COURT:    I don't think the length of the

14     sentence is going to be determined by whether he took down the

15     information or not.

16                  MR. WOLPIN:    All right.

17                  I mean, ultimately again, the Court is required and

18     should consider the nature and circumstances of the offense

19     which revolved around this dispute between these two men.               I

20     do believe that mitigates to a significant degree.              We're

21     still looking at a highly -- even time served.           He lost his

22     home.   He sat in jail.      He has gotten COVID in jail.         This is

23     not something where anyone who is sort of thinking about a fly

24     by night threat or saying something like this on online is

25     going to view this as something you just get away with or walk
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 71 of 89
                                                                       71


 1     away from.    This has been seriously impactful on his life,

 2     will continue to be through supervision, and certainly will be

 3     on the punitive end, and that the whole time I've been working

 4     with him he's been in jail.

 5                  If I could have a moment, your Honor.

 6                  THE COURT:    Yes.

 7                  (Attorney Wolpin confers with the defendant)

 8                  MR. WOLPIN:    I would just reserve -- to the extent

 9     I haven't addressed orally arguments in the motion about

10     computer monitoring, about application of the departures, I

11     would just incorporate those within and not address those.

12                  THE COURT:    Yeah.    So obviously we're mostly

13     concerned with getting the length of the sentence right here,

14     and I'm sure that's the biggest concern your client has here.

15                  MR. WOLPIN:    Of course.

16                  THE COURT:    But I am concerned with crafting a

17     monitoring of Internet access as narrowly -- narrowly so that

18     we can to the maximum extent possible preserve the defendant's

19     ability to lawfully use the Internet for work and other things

20     while appropriately allowing supervision of his activities.

21     I'm willing to work with the parties about crafting that, but

22     I'm not sure it makes tremendous sense to devote lengthy

23     argument to it now.

24                  I think that clearly there is -- and we can talk

25     about it if necessary, but the government's suggestion I think
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 72 of 89
                                                                               72


 1     is the way this software would operate is that it would keep a

 2     record of what he did, but it wouldn't be subject to

 3     inspection without -- could we craft a condition that allowed

 4     for the monitoring to occur but not routine inspection of the

 5     data that is collected without reasonable suspicion to believe

 6     the defendant has engaged in conduct that would violate, and

 7     perhaps we should do another hearing on that later.             We can do

 8     it by Zoom or something.

 9                  But that's -- I'm sensitive to the fact that

10     despite the defendant's use of the computer to commit these

11     crimes a blanket kind of -- certainly a blanket prohibition on

12     use would be problematic, but even a monitoring and routine

13     inspection of routine interactions that the defendant has

14     could impair his ability to use the computer for work-related

15     purposes because certain employers might not be willing to

16     allow that kind of inspection.

17                  So I'm aware of the concern, I want to address it,

18     but the most important thing today is to get the sentence

19     right.

20                  MR. WOLPIN:    We agree.

21                  THE COURT:    So I take your argument.       We can talk

22     about that in a minute if we need to.

23                  MR. WOLPIN:    Thank you.

24                  THE COURT:    Mr. Cantwell, you have an opportunity

25     to speak.    You don't have to say anything.        I won't hold it
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 73 of 89
                                                                           73


 1     against you if you don't.       But if there is anything you want

 2     to say, I'll be happy to hear it.

 3                  Do you want to say anything?

 4                  THE DEFENDANT:     I do.   There's a couple of things I

 5     want to say.

 6                  THE COURT:    Yeah, go right ahead.

 7                  MR. WOLPIN:    Your Honor, could I just ask for a

 8     moment?

 9                  THE COURT:    Yeah.

10                  Mr. Cantwell, if you're more comfortable sitting,

11     you can do that, or stand, whatever you're comfortable doing,

12     but consult with your lawyers first.

13                  (Attorney Wolpin confers with the defendant)

14                  THE DEFENDANT:     Is this suitable?

15                  THE COURT:    I can hear you fine, yes.

16                  THE DEFENDANT:     Okay.

17                  So the only thing that I want to convey -- I think

18     Mike Tyson is quoted as saying everybody has a plan until they

19     get punched in the face.       And while I certainly haven't been

20     punched in the face today, it's kind of like the metaphors

21     that I'm sort of in the habit of using.

22                  THE COURT:    Hang on just one second.

23                  Counsel, could you move that microphone a little

24     bit closer to him so that he can be heard?

25                  THE DEFENDANT:     And so I had written a pretty
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 74 of 89
                                                                            74


 1     lengthy thing, which I am not going to go through today.

 2                  I think that what has been lost here and has

 3     frustrated me, and as I've done my best to speak to my

 4     attorneys, is that my lived experience is that this problem

 5     continued perpetually literally every day for eight months and

 6     it consisted of threats of violence against me, but I could

 7     not attribute them to individuals because they behaved

 8     functionally -- I don't know if you're familiar with the term

 9     black block, okay?      This is when you see these anarchists

10     running around in the streets dressed in all black breaking

11     windows and stuff because -- and it's difficult to identify

12     them because they're all dressed the same, okay?            It's a

13     tactic that they use to avoid liability for their crimes, all

14     right?

15                  And these guys, this is exactly what they did on

16     the Internet, and this was reflected to some extent in a 302

17     of Cheddar Mane's interview with the FBI or with the

18     prosecution.     I forget.    There were several different 302s

19     that I read.     And he said that he had many different screen

20     names that he used with names as innocuous as FU, but using

21     the full word.     I mean, like that N word was -- like names

22     like this he used.      He created countless fake accounts, as did

23     the entire Bowl Patrol group.

24                  And so my lived experience is the Bowl Patrol is

25     perpetually, constantly harassing me, threatening me, trying
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 75 of 89
                                                                           75


 1     to destroy my business, pretending to be me, defaming me,

 2     telling people -- trying to stir violence against me saying

 3     that I ratted on the Rise Above Movement, guys who were

 4     convicted of fighting down in Charlottesville, which I didn't

 5     do by the way.

 6                  I gave video to the FBI in cooperation with their

 7     investigation voluntarily because we were being accused of

 8     things that we didn't do down there and I wanted to do the

 9     right thing.     And I gave them my body camera video and I gave

10     them all the information that I had about what happened down

11     there because what they were under the impression of was

12     false.

13                  And so, you know, when the Bowl Patrol is running

14     around saying that I ratted out the Rise Above Movement, they

15     knew that wasn't true.       They were trying to get guys to harm

16     me.   That's my lived experience with this.

17                  And I did not attribute any of those threats to

18     Cheddar Mane because I couldn't.        You know, when the FBI asked

19     me, did he threaten you, I said, no, I can't say that he did

20     because I never saw him actually do that, but a lot of this

21     was coming in.

22                  And so when Peach sends me this screenshot, okay,

23     she says, is this Cheddar Mane, and, yes, I initially say, I

24     don't think so, why would I think that's Cheddar Mane.

25                  Later on in that conversation, I think that we
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 76 of 89
                                                                                76


 1     glossed over that chat log a little too quickly and I hope

 2     that you'll take another look at it, okay, is that she

 3     explains to me, I took this picture of his kids and he got all

 4     weird about me taking the picture so I never sent it to you.

 5     And so when she sends me this screen cap of the message that

 6     she's getting, my perception is, after it's explained to me,

 7     that has to be Cheddar because nobody else would have known

 8     she took those photos.       Cheddar is super scared that somebody

 9     is going to dox him, that he's going to get identified, he

10     wouldn't run around telling everybody that Katelen has

11     pictures of his kids, okay?

12                  So my perception of this is I have a constant

13     stream of nonstop harassment that I've been to law enforcement

14     about repeatedly asking for help.         They're ignoring my cries

15     for help.    And then this guy -- he goes from me to this woman

16     who I asked to marry me and so -- I'm sorry.           When he comes

17     into the chat the next day and then he tells me that he left

18     me alone, I know that that's not true.          I know that he's lying

19     because he was just harassing Katelen earlier that day, and

20     so when it's portrayed as he's trying to deescalate the

21     conflict, that's not my perception of it.

22                  My perception is he's continuing this.             He's lying

23     to me.   He's trying to avoid responsibility for what he's been

24     doing, which is a constant pattern that's been going on now

25     for eight months, and this was something that happened because
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 77 of 89
                                                                               77


 1     they didn't think I was supportive enough of a guy walking

 2     into a synagogue and killing a bunch of people.           That was what

 3     motivated their vendetta against me, that I said I don't want

 4     you to promote this stuff on my platforms.

 5                  And so they -- you know, that was my lived

 6     experience of it in any case, and I don't believe that he was

 7     innocent.    When he showed up in that chat room with that name,

 8     the mistake that he made was that he showed up using an

 9     account that I could identify.

10                  Cheddy Blac was not his username in other contexts.

11     That was just something that bore enough resemblance to the

12     Cheddar Mane name that I recognized it that I called him out,

13     and then he got scared and he tried to backpedal and he tried

14     to get his way out of it, you know.

15                  And so it is true that I had threatened to dox him

16     previously, it's true that I associated that with Vic, but

17     when I get these photos from Peach -- I had never seen or

18     heard of Mrs. Lambert before that day, okay?           I never -- I'm

19     not even sure I knew if he had kids.         I knew he was

20     married but, like, you know --

21                  THE COURT:    Excuse me.     You don't have to answer

22     this if you don't want to but --

23                  THE DEFENDANT:     I'm happy to answer your question.

24                  THE COURT:    -- given all that you're saying to me,

25     I'm just a little confused about something, and don't answer
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 78 of 89
                                                                              78


 1     if you don't want to, but when did you learn Cheddar Mane's

 2     identity?

 3                  THE DEFENDANT:     I learned -- Peach had sent me a

 4     photograph of her, Cheddar, and Hard Mouse sitting on a couch

 5     when she went to go visit them in the fall of 2018.             So that's

 6     what I had.

 7                  And I knew that Peach had been to his house at that

 8     point because she told me about the visit, and at that time

 9     things were copacetic.       Things were, you know, reasonably

10     friendly or whatever, right?

11                  THE COURT:    So you knew at that point that this

12     person she had visited was Cheddar Mane?

13                  THE DEFENDANT:     Yeah.   And so I knew that I could

14     identify Cheddar Mane, but at that point I had never gone to,

15     like, get the information, right?

16                  THE COURT:    I got it.    I got it.

17                  THE DEFENDANT:     And so what happens is when he

18     shows up in the chat, and you could cross reference the

19     timestamps, I say to Peach, give me those photos and the

20     address, okay, and that's when I go to obtain the information.

21                  Now, I could have done this forever ago, and the

22     prosecution pointed out that I doxed the guy Mosin-Nagant,

23     another one, okay?      And when I doxed Mosin-Nagant I never

24     said, give me Vic Mackey's identifying information, because

25     there was no doubt that Mosin-Nagant was guilty of what he
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 79 of 89
                                                                          79


 1     did.   That was when Mosin-Nagant posted my address on Twitter

 2     under his own Twitter handle, okay?

 3                  So there was no doubt that Mosin-Nagant had

 4     published my address, so I just went ahead and published

 5     Mosin-Nagant's address.       I just published his information.    I

 6     didn't say give me something.

 7                  What happened with Cheddar Mane was --

 8                  (Attorney Wolpin confers with the defendant)

 9                  DEFENDANT:    Okay.    Thank you.

10                  When I'm talking to Cheddar Mane, he tells me, I

11     didn't do this, okay?      And I say, well, if you didn't do it,

12     then give me Vic's identity, he's a better target than you.

13     All right?

14                  So this emerges -- the point that I'm trying to

15     make is that this emerges spontaneously in that moment for

16     that purpose, okay?       Yeah, I could have doxed this guy anytime

17     I wanted to.     I could have contacted him anytime I wanted to.

18     I could have showed up at his house anytime I wanted to, and I

19     just didn't have any desire to do it.

20                  When he comes into the chat room after he had been

21     harassing Peach and he lied to me, you know, yeah, this thing

22     went on for a long time, but that's my lived experience of

23     what happened, and I guess that's all I've got to say.

24                  THE COURT:    Okay.

25                  THE DEFENDANT:     And I'm happy to answer other
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 80 of 89
                                                                                  80


 1     questions if you got them.         I'm happy to do that.

 2                  THE COURT:    No.     I think I have the gist of your

 3     position down I think and --

 4                  THE DEFENDANT:       And I want to -- sorry.       I should

 5     also say I do regret whatever discomfort I've caused Mrs.

 6     Lambert, okay?

 7                  I could have had people come in to this courtroom

 8     and say positive things about me.         And when people do that,

 9     they run the risk of people bothering them online, threats of

10     violence.    I recognize that, and I don't want to have anybody

11     come do that for me for that reason.

12                  To the best of my knowledge she's an innocent

13     person, so I do feel bad about that.         Again, it wasn't a

14     thought-out thing with her.         This was something that is like

15     -- I'm in the middle of this conversation and I get this

16     picture, and I don't mean to cause her, you know, any trouble.

17     I don't think that Cheddar Mane is an innocent victim,

18     frankly, but to the extent that she is, I'm sorry for whatever

19     discomfort I've caused her because that wasn't my goal.

20                  THE COURT:    All right.     Thank you.    I appreciate

21     that.

22                  Anything else from the defense counsel before I

23     impose sentence?

24                  MR. WOLPIN:    No.

25                  THE COURT:    Anything else from the government?
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 81 of 89
                                                                               81


 1                  MS. KRASINSKI:     No, your Honor.

 2                  THE COURT:    All right.     Thank you.

 3                  All right.    I'm going to decline the defendant's

 4     motions for departure and variance.         I determine that the

 5     defendant's total offense level is 20, his Criminal History

 6     Category is III, that no departures or variance is warranted.

 7     I'm going to sentence the defendant to a sentence at the

 8     bottom of the applicable range of 41 months.           Let me explain

 9     my thinking.

10                  Let me start with the Criminal History Category

11     calculation.     I think it's a close call in my mind.          The

12     defendant does qualify as a Criminal History Category III

13     literally.

14                  The defense put forth some arguments that I took

15     very seriously about the age of the one point attributed for

16     the DUI conviction and I carefully considered the defendant's

17     argument that the two points that resulted from the fact that

18     the crimes were committed while the defendant was under a

19     period of supervision is technically a correct adjustment, but

20     when I look at this defendant holistically and his background,

21     it's borderline whether he's a Criminal History Category II or

22     III.   I think he meets it.      I think I can take into account

23     the borderline nature of this by determining where in the

24     range to sentence the defendant, and I have done so and

25     concluded that a sentence at the bottom of the applicable
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 82 of 89
                                                                                 82


 1     range is warranted.

 2                  I do think that in this case the fact that the

 3     defendant threatened the victim's family member is an

 4     aggravating circumstance that would ordinarily justify a

 5     sentence higher than the bottom of the applicable range.             So

 6     why am I sentencing the defendant at the bottom of the range?

 7                  The threats here that the defendant made are

 8     abhorrent, shocking, they are extremely damaging, and I don't

 9     diminish those, the seriousness of those threats to any

10     degree.    It's just horrendous threats.        So I want to make that

11     clear right from the outset.

12                  Why then would I sentence at the bottom of the

13     range?    I want to evaluate the provocation argument that the

14     defendants put forth for a variance.

15                  I don't believe that there was provocation in this

16     case that warrants a downward variance.          I largely accept the

17     revised chronology that the government has produced today as

18     being a correct description of what occurred here, and I do

19     agree with Mr. Cantwell's position to this extent.              I think

20     the members of the Bowl Patrol were trying to drive him crazy.

21     They were trying to deprive him of his ability to earn a

22     living, they were trying to disrupt his program, and Mr.

23     Cantwell chose a criminal and ultimately criminal and

24     certainly irresponsible way to respond to that effort, but I

25     don't believe it warrants a variance for provocation because I
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 83 of 89
                                                                       83


 1     do believe that while the victim in this case was a

 2     participant with other Bowl Patrol members in some of the

 3     early trolling behavior that occurred here, I'm not satisfied

 4     that the immediate incident was precipitated by any

 5     provocation by the victim in this case.

 6                  I don't believe and I'm not persuaded that the

 7     communication to Peach about the photo came from the victim.

 8     We don't know who communicated with Peach about that, but the

 9     defendant according to the screenshots did not believe that

10     Mr. Lambert was the source of that communication.

11                  And what happened here, Mr. Lambert entered into

12     the Peaceful White Person site and that in and of itself is

13     not provocation under these circumstances to justify in any

14     way, shape, or form Mr. Cantwell's behavior.

15                  I understand from your perspective you thought this

16     guy, you know, was part of a campaign to drive you crazy, and

17     I do not doubt that you were extremely agitated when you saw

18     him there and you disregarded his efforts to deescalate

19     because you determined he was part of a group of people that

20     were still out to get you, but I can't say that you were

21     provoked in any way in the immediate sense by what occurred

22     there.   You engaged in threatening behavior to Mr. Lambert and

23     he responded in a way that was unacceptable in my view and

24     does imply a threat against someone you care deeply about.

25     And then you escalate it further, and that's where you engaged
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 84 of 89
                                                                        84


 1     in the conduct that resulted in your presence here today, and

 2     I don't believe that that is provocation that justifies a

 3     sentence below the bottom of the applicable range.

 4                  But I do understand the human circumstances you

 5     were in.    You felt these people were trying to destroy you,

 6     they were trying to drive you crazy, you were extremely

 7     agitated, you thought Mr. Lambert was a part of that group.

 8                  And there was a pattern in your interactions with

 9     him in which you both had become desensitized to the

10     horrendous nature of your interactions with each other, and

11     that's the only reason that I'm not giving you a sentence

12     above the top of the range, that I'm not in fact varying

13     upward in this case, because the conduct you engaged in in my

14     mind is so serious and so damaging that it ordinarily warrants

15     an even higher sentence than the one that I have imposed here.

16     But I've tried to understand your circumstances and why you

17     ended up where you did, and I tried to take that into account

18     as best I could, and given the totality of those circumstances

19     I've decided not to sentence you at the top of the range, not

20     to vary above the range, but to give you a guideline sentence

21     which still is a very significant period of incarceration.       I

22     understand that and I believe that the interests of justice

23     require it.

24                  In developing a sentence here I have to consider

25     what a just sentence is, and as I said, the nature of your
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 85 of 89
                                                                              85


 1     behavior is so serious, so egregiously wrong that justice

 2     requires a significant prison sentence.

 3                  And I think both individual and general deterrence

 4     require a significant prison sentence here, and that's why I'm

 5     imposing it.

 6                  I believe that I'm avoiding unwarranted sentencing

 7     disparity by sentencing the defendant to a term of

 8     imprisonment within the guideline range.

 9                  So I am going to impose a sentence of imprisonment

10     of 41 months, which is the bottom of the applicable range.

11                  I want to reserve the right to consult with the

12     parties about the Internet supervision condition in a later

13     telephone conference, because I want to make every effort to

14     craft a condition that serves the government's interests while

15     also protecting the defendant's ability to engage in lawful

16     business activities using the computer when he completes his

17     sentence.

18                  Let me read the sentence as I propose to give it:

19                  Pursuant to the Sentencing Reform Act of 1984, and

20     having considered the sentencing factors enumerated at 18

21     U.S.C. Section 3553(a), it is the judgment of the Court that

22     the defendant is hereby committed to the custody of the Bureau

23     of Prisons to be imprisoned for a term of 41 months.            This

24     term consists of a term of 41 months on Counts 1 and 2 to be

25     served concurrently.
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 86 of 89
                                                                               86


 1                  Upon release from imprisonment the defendant shall

 2     be placed on supervised release for a term of two years.           This

 3     term consists of two years on Count 1 and a term of one year

 4     on Count 2, such terms to be served concurrently.

 5                  Within 72 hours of release from the custody of the

 6     Bureau of Prisons the defendant shall report in person to the

 7     district to which the defendant is released.

 8                  While under supervision the defendant must comply

 9     with the standard conditions that have been adopted by this

10     court and the defendant must comply with the mandatory and

11     proposed special conditions attached to the presentence report

12     except for the computer monitoring condition which we will

13     have a further discussion about and it will eventually get

14     incorporated in the judgment in an effort to try to address

15     the specific concerns raised in the defendant's memorandum.

16                  It is ordered that the defendant shall pay to the

17     United States a special assessment of $200.           It shall be due

18     in full immediately.

19                  The Court will waive the fine in this case as the

20     defendant does not appear to have the financial ability to pay

21     one.

22                  The defendant is remanded to the custody of the

23     United States Marshal.

24                  Are there any objections from the government to

25     this proposed sentence other than the ones raised during the
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 87 of 89
                                                                            87


 1     course of this hearing?

 2                  MS. KRASINSKI:     Your Honor, I think as it relates

 3     to Count 2 the statutory maximum is 24 months of imprisonment.

 4     So I think -- if I heard the Court correctly --

 5                  THE COURT:    Why did I miss that?       I'm sorry.

 6                  MS. KRASINSKI:     -- I think you said 41 months of

 7     imprisonment on both, but I think it should be 41 months on

 8     Count 1 and then 24 months on Count 2.

 9                  THE COURT:    That I think is a mistake.           I

10     apologize.

11                  Yes.   So Count 2 is a 24-month sentence to run

12     concurrently with the 41-month sentence imposed on Count 1.

13                  Thank you, counsel, for drawing that to my

14     attention.    I apologize.

15                  All of the defendant's objections as stated in his

16     memorandum and during this hearing are preserved for purposes

17     of appeal.

18                  Beyond that, is there anything else you need to

19     bring to my attention?

20                  MR. WOLPIN:    No, your Honor.

21                  THE COURT:    All right.

22                  I'll impose the sentence as I've read it.

23                  So you went to trial in this case.         You have a

24     right to appeal.     To perfect that appeal, you need to file a

25     Notice of Appeal within 14 days or you lose your right to
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 88 of 89
                                                                            88


 1     appeal.

 2                  You can ask your lawyers to file the notice on your

 3     behalf or you can file it yourself if you want to, you can ask

 4     the clerk's office for help, but it has to be filed within 14

 5     days or you lose your right to appeal.

 6                  So unless you're planning to give up your right to

 7     appeal, tell your lawyers, file that notice for me, because

 8     otherwise you'll lose your right to appeal.

 9                  All right.    Is there anything else that we need to

10     take up today?     No?    Okay.   Thank you.    That concludes the

11     hearing.

12                  (Conclusion of hearing at 1:03 p.m.)

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:20-cr-00006-PB Document 145 Filed 05/03/21 Page 89 of 89   89



 1                          C E R T I F I C A T E

 2

 3

 4              I, Susan M. Bateman, do hereby certify that the

 5     foregoing transcript is a true and accurate transcription of

 6     the within proceedings, to the best of my knowledge, skill,

 7     ability and belief.

 8

 9

10     Submitted: 5-4-21          /s/   Susan M. Bateman
                                  SUSAN M. BATEMAN, RPR, CRR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
